 



EXHIBIT 10.1
EXECUTION COPY
 
 
 
 
 
ASSET PURCHASE AGREEMENT
by and between
BELL INDUSTRIES, INC.
and
BOURNS, INC.
DATED AS OF APRIL 28, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
ARTICLE I
       DEFINITIONS     2  
 
           
ARTICLE II
       PURCHASE AND SALE OF ASSETS     10  
 
           
2.1
  Sale and Transfer of Assets by the Seller     10  
 
           
2.2
  Retained Assets     12  
 
           
2.3
  Non-Assignable Contracts     13  
 
           
ARTICLE III
       LIABILITIES     14  
 
           
3.1
  Lien Free; Assumption of Liabilities     14  
 
           
3.2
  Buyer to Pay but not Assume Certain Liabilities of the Seller     15  
 
           
3.3
  Retained Liabilities     15  
 
           
3.4
  Group Health Benefits     18  
 
           
ARTICLE IV
       PURCHASE PRICE     18  
 
           
4.1
  Purchase Price and Closing Payment     18  
 
           
4.2
  Additional Cash Consideration Amount     19  
 
           
4.3
  Purchase Price Allocation and Sales Tax     19  
 
           
4.4
  Purchase Price Adjustment     19  
 
           
ARTICLE V
       CLOSING AND DELIVERIES     21  
 
           
5.1
  Closing     21  
 
           
5.2
  To be Delivered by the Seller     22  
 
           
5.3
  To be Delivered by Buyer     23  
 
           
ARTICLE VI
       REPRESENTATIONS AND WARRANTIES OF THE SELLER     24  
 
           
6.1
  Organization and Standing     24  
 
           
6.2
  Articles of Incorporation and Bylaws; Organizational Documents     24  
 
           
6.3
  Authorization, Validity and Effect     24  
 
           
6.4
  No Conflict; Required Filings and Consents     24  
 
           
6.5
  Financial Statements; Books of Account     25  
 
           
6.6
  Taxes     26  
 
           
6.7
  Title     27  
 
           
6.8
  Customer-Owned Property     27  
 
           
6.9
  Gardena Facility     27  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
6.10
  Compliance with Laws     28  
 
           
6.11
  Permits     28  
 
           
6.12
  Material Contracts     28  
 
           
6.13
  Legal Proceedings     29  
 
           
6.14
  Product Warranty; Product Defects; Product Liability     29  
 
           
6.15
  Intellectual Property     30  
 
           
6.16
  Insurance     31  
 
           
6.17
  Personnel     31  
 
           
6.18
  Environmental Matters     32  
 
           
6.19
  Conduct of Business in Ordinary Course     32  
 
           
6.20
  Customers and Suppliers     33  
 
           
6.21
  No Brokers     34  
 
           
6.22
  Bulk Sales     34  
 
           
6.23
  Affiliates; Sufficiency of the Acquired Assets     34  
 
           
6.24
  Accounts Receivable     34  
 
           
6.25
  PP&E     34  
 
           
6.26
  Inventory     34  
 
           
6.27
  Power of Attorney     34  
 
           
6.28
  Guaranties     35  
 
           
6.29
  Disclosure     35  
 
           
6.30
  Foreign Corrupt Practices Act and Export Restrictions     35  
 
           
6.31
  No Undisclosed Liabilities     35  
 
           
6.32
  2005 Annual Employee Incentive Plan     35  
 
           
ARTICLE VII
       REPRESENTATIONS AND WARRANTIES OF BUYER     35  
 
           
7.1
  Organization and Standing     35  
 
           
7.2
  Authorization, Validity and Effect     35  
 
           
7.3
  No Conflict; Required Filings and Consents     36  
 
           
7.4
  Financing     36  
 
           
7.5
  No Brokers     36  
 
           
7.6
  Litigation     36  

-ii-



--------------------------------------------------------------------------------



 



                      Page
 
           
7.7
  No Implied Warranties     36  
 
           
ARTICLE VIII
       COVENANTS AND AGREEMENTS     37  
 
           
8.1
  Notice and Consents     37  
 
           
8.2
  Confidentiality     37  
 
           
8.3
  Transfer Taxes     37  
 
           
8.4
  Publicity     37  
 
           
8.5
  Records; Retention Policy and Access     37  
 
           
8.6
  Employee Matters     38  
 
           
8.7
  Disposition of Certain Acquired Assets     38  
 
           
8.8
  Update of Section 2.1 and Section 3.1 Schedules     38  
 
           
8.9
  J.W. Miller Company     39  
 
           
ARTICLE IX
       CONDITIONS TO CLOSING     39  
 
           
9.1
  Conditions to Obligations of the Parties     39  
 
           
9.2
  Conditions to Obligations of the Seller     39  
 
           
9.3
  Conditions to Obligations of Buyer     39  
 
           
ARTICLE X
       REMEDIES     40  
 
           
10.1
  Survival     40  
 
           
10.2
  Indemnification by Buyer     41  
 
           
10.3
  Indemnification by the Seller     41  
 
           
10.4
  Additional Remedy     42  
 
           
10.5
  Indemnification Payments     42  
 
           
10.6
  Procedures     43  
 
           
10.7
  Specific Performance     45  
 
           
10.8
  Subrogation     45  
 
           
10.9
  Adjustment to Purchase Price     45  
 
           
ARTICLE XI
       TAX MATTERS     45  
 
           
11.1
  Cooperation; Audits     45  
 
           
ARTICLE XII
       MISCELLANEOUS AND GENERAL     46  
 
           
12.1
  Risk of Loss     46  
 
           
12.2
  Expenses     46  

-iii-



--------------------------------------------------------------------------------



 



                      Page
 
           
12.3
  Successors and Assigns     46  
 
           
12.4
  Third Party Beneficiaries     47  
 
           
12.5
  Notices     47  
 
           
12.6
  Complete Agreement     48  
 
           
12.7
  Incorporation of Exhibits and Schedules     48  
 
           
12.8
  Captions     48  
 
           
12.9
  Amendment     48  
 
           
12.10
  Governing Law; Submission to Jurisdiction     48  
 
           
12.11
  Severability     48  
 
           
12.12
  Counterparts     48  

Exhibit A-1 — Form of Fixed Term Employment Offer
Exhibit A-2 — Form of At-Will Employment Offer
Exhibit B — Form of Seller Non-Competition Agreement
Exhibit C — Form of Transitional Services Agreement
Exhibit D — Form of Bill of Sale
Exhibit E — Form of Notice of Sale
Exhibit F — Form of Assignment and Assumption
Exhibit G — Form of Trademark Assignment

-iv-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 28,
2006, is by and between Bell Industries, Inc. a California corporation (the
“Seller”) and Bourns, Inc., a California corporation (the “Buyer”).
RECITALS
     A. The Seller engages through its J.W. Miller Magnetics division in the
Business (as defined below) and also engages in the Excluded Business (as
defined below).
     B. Subject to the terms and conditions set forth herein, the Seller desires
to sell substantially all of its assets, properties, rights and interests
relating to the Business to Buyer and Buyer desires to purchase and acquire such
assets, properties, rights and interests for the consideration and the
assumption by Buyer of certain specified liabilities relating to the Business
set forth in this Agreement.
     C. As a condition and an inducement to the willingness of the Seller to
enter into this Agreement, Buyer will offer temporary employment to all existing
employees of the Seller employed in the Business (except for Chuck Troy) for a
fixed term of up to ninety (90) days, such written offers substantially in the
form attached hereto as Exhibit A-1 (each, the “Fixed Term Temporary Employment
Offer”) and Buyer may offer regular at-will employment to certain key employees
of the Seller, such written offers substantially in the form attached hereto as
Exhibit A-2 (each, the “At-Will Employment Offer”).
     D. As a condition and an inducement to the willingness of Buyer to enter
into this Agreement, the Seller and the Buyer will enter into a non-competition
agreement substantially in the form attached hereto as Exhibit B (the “Seller
Non-Competition Agreement”).
     E. As a condition and an inducement to the willingness of Buyer to enter
into this Agreement, the Seller and the Buyer will enter into a transitional
services agreement substantially in the form attached hereto as Exhibit C,
pursuant to which the Seller will provide to the Buyer, for the amount of
consideration set forth therein, certain transitional services in respect of the
Business, including, without limitation, temporary use of the Gardena Facility
(as defined below) (the “Transitional Services Agreement”).
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, the Seller and the Buyer
hereby agree as follows:
ARTICLE I
DEFINITIONS
For purposes of this Agreement:
     “2005 Annual Employee Incentive Plan” means 2005 annual employee incentive
plan of the Seller.

-2-



--------------------------------------------------------------------------------



 



     “2005 Financial Statements” has the meaning set forth in Section 6.5(a).
     “Accounts Receivable” has the meaning set forth in Section 2.1(b).
     “Acquired Assets” has the meaning set forth in the preamble to Section 2.1.
     “Actions” means any suit, claim, audit, charge, complaint, legal
proceeding, administrative enforcement proceeding or arbitration proceeding
before any Governmental Authority.
     “Adjusted Working Capital” means, with respect to the Business, (a) total
current assets, less cash and cash equivalents minus (b) total current
liabilities. The Adjusted Working Capital will be computed in accordance with
GAAP consistently applied. For purposes of the Adjusted Working Capital
adjustment to the Purchase Price, “current liabilities” shall not include
(i) any amount payable to Imperial Capital, LLC or other providers of
transaction related services to the Seller and (ii) the 2005 Annual Employee
Incentive Plan payments and related payroll Taxes and other Taxes and
withholding related to or arising out of the 2005 Annual Employee Incentive
Plan.
     “Additional Cash Consideration Amount” has the meaning set forth in
Section 3.2.
     “Affiliate” means with respect to any Person, any person or entity (or any
relative of any person) that directly or indirectly owns or controls, is owned
or controlled by, or is under common control with, such person or entity, or any
person (or any relative of such person) who is an officer or director of such
entity, or any entity that is owned or controlled by, or under common control
with any entity owned or controlled by, any officer or director of such entity
(or any relative of such person).
     “Agreement” has the meaning set forth in the preamble.
     “Assignment and Assumption Agreement” has the meaning set forth in
Section 5.2(h).
     “Assumed Contracts” has the meaning set forth in Section 2.1(h).
     “Assumed Liabilities” has the meaning set forth in the preamble to
Section 3.1.
     “At-Will Employment Offer” has the meaning set forth in Recital C.
     “Balance Sheet” has the meaning set forth in Section 6.5(a).
     “Balance Sheet Date” has the meaning set forth in Section 6.5(a).
     “Bill of Sale” has the meaning set forth in preamble to Section 2.1.
     “Business” means business historically and as of the date of this Agreement
conducted by the J.W. Miller Magnetics division of the Seller, including,
without limitation, design,

-3-



--------------------------------------------------------------------------------



 



manufacturing and distribution of custom and magnetic components such as
high-quality coils, chokes, inductors and transformers in both surface and
through-hole configurations.
    “Business Day” means any day other than a Saturday, Sunday or a day on which
banks in Los Angeles, California are authorized or obligated by Law or executive
order to close.
    “Buyer” has the meaning set forth in the preamble.
     “Buyer Indemnitees” has the meaning set forth in Section 10.3.
     “CA-WARN Act” has the meaning set forth in Section 3.3(h).
    “Claim” has the meaning set forth in Section 10.6(a).
    “Claim Response” has the meaning set forth in Section 10.6(a).
    “Claims Notice” has the meaning set forth in Section 10.6(a).
    “Closing” has the meaning set forth in Section 5.1.
    “Closing Date” has the meaning set forth in Section 5.1.
     “COBRA” has the meaning set forth in Section 3.3(h).
    “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
    “Confidentiality Agreement” has the meaning set forth in Section 8.2(a).
    “Consent” means any consent, approval, authorization, qualification, waiver,
registration or notification required to be obtained from, filed with or
delivered to a Governmental Authority or any other Person in connection with the
consummation of the transactions provided for herein.
    “Contracts” means all written contracts and agreements and other
arrangements, including, but not limited to, open sales orders, open purchase
orders, distribution and sales representative agreements, leases, licenses, and
other agreements (including any amendments and other modifications thereto), to
which the Seller is a party or by which the Acquired Assets are bound.
    “Copyrights” means United States and foreign copyrights, copyrightable
works, and mask works, whether registered or unregistered, and registrations and
pending applications to register the same and any renewals or extensions
thereof.
    “Customer-Owned Property” has the meaning set forth in Section 6.8.
     “Dispute Auditor” means Gumbiner Savett or such certified public accounting
firm as may be mutually agreed upon by the Seller and Buyer.

-4-



--------------------------------------------------------------------------------



 



     “Employee Plans” means, collectively, all “employee benefit plans” as
defined in Section 3(3) of ERISA, all other severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, profit sharing or deferred
compensation plans, contracts, programs, funds or arrangements of any kind and
all other employee benefit plans, contacts, programs, funds, or arrangements in
respect of any employees of the Seller that are sponsored by the Seller.
    “Environment” means soil, surface waters, groundwater, land, stream,
sediments, surface or subsurface strata or media, ambient air, indoor air or
indoor air quality, including, without limitation, any material or substance
used or contained in the physical structure of any building or improvement.
     “Environmental Condition” means any condition of the Environment with
respect to the Gardena Facility arising from activities on or near the Gardena
Facility, or with respect to any other real property at which any Hazardous
Material generated by the operation of the Business prior to the date of this
Agreement has been treated, stored or disposed of, which violates any
Environmental Law, or even though not violative of any Environmental Law,
nevertheless results in any Release, or Threat of Release, loss, liability or
Order imposed by any Person (including, without limitation, any Governmental
Authority).
    “Environmental Law” means any Law relating to the protection of human
health, protection of the Environment, or Hazardous Materials, as well as common
law theories of liability related thereto (including without limitation,
nuisance, trespass and negligence).
    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
    “Excluded Business” means the businesses conducted as of the date of this
Agreement solely by divisions of the Seller other than the J.W. Miller Magnetics
division.
     “Final Adjusted Working Capital” has the meaning set forth in
Section 4.4(b).
     “Final Adjusted Working Capital Statement” has the meaning set forth in
Section 4.4(b).
     “Final Balance Sheet” has the meaning set forth in Section 4.4(b).
     “Fixed Term Temporary Employment Offer” has the meaning set forth in
Recital C.
    “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a consistent basis.
     “Gardena Facility” has the meaning set forth in Section 2.2(e).
    “General Enforceability Exceptions” means, collectively, applicable
bankruptcy, reorganization, insolvency, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally from time to time in
effect and the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity) .

-5-



--------------------------------------------------------------------------------



 



    “Governmental Authority” means (i) any government or political subdivision,
whether federal, state, local or foreign, or (ii) any agency or instrumentality
of any such government or political subdivision, or (iii) any federal, state,
local or foreign court or (iv) any arbitration tribunal, panel or body.
    “Hazardous Material” means any substance, material, contaminant or waste,
including, but not limited to, any pollutant, toxic substance, asbestos and
asbestos-containing materials, hazardous waste, hazardous material, hazardous
substance, petroleum, or petroleum-containing materials, radiation and
radioactive materials and polychlorinated biphyenyls as defined in, or which
could give rise to liability under, any Environmental Law, or which are
regulated pursuant to CERCLA, the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Resource Conservation and Recovery Act, and all
state and local counterparts thereto, and such other substances, materials,
pollutants, contaminants and wastes as are or become regulated or subject to
cleanup authority under any Environmental Law.
     “Indemnification Threshold” has the meaning set forth in Section 10.5(a).
    “Indemnifying Party” has the meaning set forth in Section 10.6(b).
     “Indemnitees” has the meaning set forth in Section 10.3.
    “Intellectual Property” means any of the following types of intellectual
property of the Business and has been reduced to writing, including, without
limitation, in electronic form and any other form, in any jurisdiction
throughout the world: (a) Patent Rights; (b) Trademarks, Internet domain names
and rights in telephone numbers; (c) Copyrights; (d) trade secrets and
confidential business information (including ideas, processes, formulae,
designs, models, industrial designs, know-how, proprietary information and
research and development, manufacturing and production processes and techniques,
technical data, drawings, specifications, customer and supplier lists, pricing
and cost information, business and marketing plans and proposals and
documentation relating to quality); (e) Software (including, but not limited to,
source code, executable code, data, databases, and related documentation),
website content and computer software; (f) advertisings and promotional
materials; (g) other proprietary information, and (h) copies and tangible
embodiments thereof (in whatever form or medium).
    “Interdivision Loans” means all amounts owed by various divisions of the
Seller to each other.
    “Interim Financial Statements” has the meaning set forth in Section 6.5(a).
    “IRS” means the Internal Revenue Service.
     “Inventory” has the meaning set forth in Section 2.1(c).
    “Labor Law” means all labor and employment laws, including without
limitation federal, state, local, municipal, foreign and other applicable laws,
rules, regulations, ordinances, orders and decrees concerning collective
bargaining, unfair labor practices, payments of employment taxes, occupational
safety and health, worker’s compensation, the payment of wages and overtime, and
equal employment opportunity.

-6-



--------------------------------------------------------------------------------



 



    “Law” means any law, statute, code, ordinance, regulation or rule of any
Governmental Authority.
    “Lien” means any mortgage, lien, deeds of trust, security interest, pledges,
restrictions, prior assignments, charges, claims, defects in title and
encumbrances of any kind or type whatsoever.
    “Lien Discharge Payment Amount” has the meaning set forth in Section 4.1(c).
    “Losses” has the meaning set forth in Section 10.2.
    “Material Adverse Effect” means any material adverse effect or material
adverse change, either individually or in the aggregate with other material
adverse effects or material adverse changes, in the general affairs, condition
(financial or otherwise), business, properties, results of operations, assets,
liabilities, net worth or operations of the Business or, in the case of Seller,
on the ability of Seller to consummate the transactions contemplated hereby,
whether or not Buyer has knowledge of such effect or change on the date hereof).
Notwithstanding the foregoing, none of the following shall be deemed (either
alone or in combination) to constitute, and none of the following shall be taken
into account in determining whether there has been or will be a Material Adverse
Effect with respect to the Business or Seller: any adverse change or effect
(including any loss of employees, reductions in revenues or income or disruption
of business relationships) arising from or attributable or relating to the
announcement or pendency of the transactions contemplated by this Agreement, or
conditions affecting the industry or industry sector in which Seller
participates, or the U.S. economy as a whole.
    “Material Contracts” has the meaning set forth in Section 6.12.
    “Material Customers” has the meaning set forth in Section 6.20(a).
    “Material Suppliers” has the meaning set forth in Section 6.20(b).
     “Non-Assignable Contracts” has the meaning set forth in Section 2.3.
    “Non-Assigned Contracts” has the meaning set forth in Section 2.2(b).
     “Notice of Sale” has the meaning set forth in Section 5.2(g).
    “Order” means any order, judgment, ruling, injunction, assessment, award,
decree or writ of any Governmental Authority.
    “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency)
     “Organizational Documents” has the meaning set forth in Section 6.2.
     “Patent Rights” means United States and foreign patents, patent
applications, continuations, continuations-in-part, divisions, extensions,
re-examinations, equivalents,

-7-



--------------------------------------------------------------------------------



 



counterparts, reissues, patent disclosures, inventions (whether or not
patentable or reduced to practice) and improvements thereto.
    “Permits” means any license, permit, authorization, certificate of
authority, qualification or similar document or authority that has been issued
or granted by any Governmental Authority.
    “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, joint venture, unincorporated society or
association, trust or other legal entity or Governmental Authority.
     “PP&E” has the meaning set forth in Section 2.1(e).
    “Preliminary Adjusted Working Capital” has the meaning set forth in
Section 4.4(a).
    “Preliminary Adjusted Working Capital Statement” has the meaning set forth
in Section 4.4(a).
     “Prepaids” has the meaning set forth in Section 2.1(d).
    “Purchase Price” means eight million five hundred thousand dollars and
no/cents ($8,500,000.00).
    “Purchased Intellectual Property” has the meaning set forth in
Section 2.1(f).
     “Purchased Permits” has the meaning set forth in Section 2.1(i).
    “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of a Hazardous Material into the Environment.
    “Response Period” has the meaning set forth in Section 10.6(a).
    “Responsible Party” has the meaning set forth in Section 10.6(b).
    “Retained Assets” has the meaning set forth in the preamble to Section 2.2.
    “Retained Liabilities” has the meaning set forth in the preamble to
Section 3.3.
    “Seller” has the meaning set forth in the preamble.
     “Seller Disclosure Schedules” has the meaning set forth in preamble to
Article VI.
    “Seller Financial Statements” has the meaning set forth in Section 6.5(a).
    “Seller Indemnitees” has the meaning set forth in Section 10.2.
     “Seller Non-Competition Agreement” has the meaning set forth in Recital D.

-8-



--------------------------------------------------------------------------------



 



     “Seller’s Knowledge” means the actual knowledge after reasonable
investigation of Chuck Troy, Michell I. Rosen, Andy Chow and Laura L. Palmer.
     “Software” means a collection of program code, data and instructions in
source code or object code and or any other media, including without limitation,
system software, application software, firmware or software embedded in the
industrial process or equipment, products and/or technology, excluding the
non-transferable general commercial non-customized shrink-wrap software licensed
by Seller in connection with the Business and the Excluded Business under a
master corporate license.
     “Tax” means any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, social security, business license, customs fee, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, additions to tax or additional amounts
imposed by any Taxing Authority, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
     “Tax Returns” means any return, declaration, report, manifest, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
     “Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.
     “Total Consideration” has the meaning set forth in Section 4.1(a).
     “Threat of Release” means a likelihood of a Release that requires action to
prevent or mitigate damage to the Environment that might result from such
Release.
     “Trademark Assignment” has the meaning set forth in Section 5.2(i).
     “Trademarks” means United States, state and foreign trademarks, service
marks, logos, trade dress, Internet domain names, corporate names, slogans,
brand names, trade dress, and trade names (including all assumed or fictitious
names under which any Person is conducting business or has within the previous
five (5) years conducted business), whether registered or unregistered, and
translations, adoptions, derivations and combinations thereof, registrations and
pending applications to register the foregoing and equivalents, renewals and
counterparts for any of the foregoing, and the goodwill of the Business
associated with each of the foregoing.
     “Transactional Documents” means this Agreement, the Seller Disclosure
Schedules, Bill of Sale, Assignment and Assumption Agreement, Fixed Term
Temporary Employment Offer, At-Will Employment Offer, Seller Non-Competition
Agreement and Transitional Services Agreement.
     “Transitional Services Agreement” has the meaning set forth in Recital E.

-9-



--------------------------------------------------------------------------------



 



     “Transfer Taxes” has the meaning set forth in Section 8.3.
     “Unwanted Assets” has the meaning set forth in Section 8.7.
     “WARN Act” has the meaning set forth in Section 3.3(h)
     “Warranty” has the meaning set forth in Section 6.14(e).
As used in this Agreement, the meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
ARTICLE II
PURCHASE AND SALE OF ASSETS
     2.1 Sale and Transfer of Assets by the Seller. On the terms and subject to
the conditions set forth in this Agreement, at the Closing, the Buyer shall
purchase and acquire from the Seller, and the Seller shall sell, transfer,
convey, assign and deliver to Buyer by bill of sale, in the form attached hereto
as Exhibit D (“Bill of Sale”), all of the assets, properties, rights and
interests of any nature whatsoever owned or held by the Seller as of the Closing
and used directly or indirectly in the operation of the Business other than the
Retained Assets (collectively, the “Acquired Assets”), including, but not
limited to, the following (without duplication):
     (a) Balance Sheet. All assets, properties, rights and interests of the
Business set forth or which properly ought to be set forth on the Final Balance
Sheet (except the Retained Assets);
     (b) Accounts Receivable. All accounts receivable and any evidence thereof
relating to or arising out of the Business and operation thereof and any
payments received with respect thereto after the Closing Date (including cash or
check payments in transit on the Closing Date) (collectively, “Accounts
Receivable”). An itemized list of the Accounts Receivable as of March 31, 2006,
identifying such Accounts Receivable by customer’s name, aging and amount, is
set forth in Schedule 2.1(b);
     (c) Inventory. The inventories of raw materials, supplies, work-in-progress
and finished goods relating to the Business (collectively, “Inventory”). An
itemized list of the Inventory as of March 31, 2006, identifying such Inventory
by type and location, is set forth in Schedule 2.1(c);
     (d) Prepaids. Except as otherwise set forth herein, all prepaid expenses,
advance payments, deposits, surety accounts and other similar assets, including
prepaid deposits with suppliers and utilities (“Prepaids”). An itemized list of
the Prepaids as of March 31, 2006, identifying such Prepaids by type and amount,
is set forth in Schedule 2.1(d);

-10-



--------------------------------------------------------------------------------



 



     (e) Property, Plant and Equipment. All equipment, assets in construction,
office furniture and fixtures, computer equipment, office equipment, other
furnishings, trucks, automobiles and other vehicles, and other tangible personal
property of every kind and description, including tooling, wherever located
(collectively, “PP&E”). An itemized list of PP&E as of March 31, 2006,
identifying such items by type and location, is set forth in Schedule 2.1(e);
     (f) Intellectual Property Rights. All Intellectual Property related to the
Business, including, without limitation, (i) the names set forth on
Schedule 2.1(f) and all related Trademarks, (ii) trade secrets and confidential
business information, whether or not reduced to practice and whether patentable
or nonpatentable that have been reduced to writing, (iii) know-how,
manufacturing and product processes and techniques, research and development
information that have been reduced to writing, (iv) customer and supplier lists,
and (v) the Intellectual Property required to be described on Schedule 6.15(a)
and Section 6.15(b) (collectively, the “Purchased Intellectual Property”);
     (g) Business Records. Subject to Section 2.2(f), all original books and
records, including, but not limited to, all files, invoices, forms, accounts,
correspondence, production records, engineering documentation, customs
documentation, bills of operation, bills of material and all documentation
related to quality, customer lists, accounting, manuals, studies, reports or
summaries, and other books and records, whether reduced to writing, contained on
the electronic media or otherwise, relating, directly or indirectly, to the
ownership or use of any of the Acquired Assets or other assets or properties
associated with the Business, and any confidential information which has been
reduced to writing or other tangible medium relating to or arising out of the
operation of the Business;
     (h) Contracts. Subject to Section 2.3, all rights, benefits and interests
(but not any liability or obligation of the Seller identified in Section 3.3) of
the Seller in and to all of the following Contracts relating to the Business, to
the extent assignable: (i) distributor agreements as of the date of this
Agreement and associated therewith sale orders open as of a date within five
(5) calendar days of the date of this Agreement, listed on Schedule 2.1(h-1),
(ii) sales representative agreements listed on Schedule 2.1(h-2),
(iii) agreements with other customers of the Business including but not limited
to contract manufacturers as of the date of this Agreement together with the
associated therewith sales orders open as of a date five (5) calendar days of
the date of this Agreement, listed on Schedule 2.1(h-3), and (iv) private label
manufacturing agreements with suppliers of finished goods to the Business of the
date of this Agreement and associated therewith purchase orders open as of a
date five (5) calendar days of the date of this Agreement, listed on
Schedule 2.1(h-4) (collectively, the “Assumed Contracts”);
     (i) Permits. All Permits to the extent transferable to Buyer and issued in
connection with the Business or operation thereof (the “Purchased Permits”)
(Schedule 2.1(i) identifies all such Permits);
     (j) Claims. Except as provided in Section 2.2(h), any and all claims,
causes of action and choses in action and rights against third parties or
Governmental

-11-



--------------------------------------------------------------------------------



 



Authorities if and to the extent that they related to the Business, the Acquired
Assets or Assumed Liabilities, including without limitation, all rights under
manufacturer’s and vendor’s warranties;
     (k) Goodwill. The goodwill in, and going concern value of, the Business and
operation thereof.
     2.2 Retained Assets. The Seller shall retain all, and the Buyer shall not
purchase or acquire from the Seller any, of the assets relating solely or
principally to the operation of the Excluded Business. In addition, the Acquired
Assets shall not include the following assets, properties, rights and interests
owned, used, occupied or held by or for the benefit of the Business (the
“Retained Assets”):
     (a) Designated Assets. Those assets, properties, rights and/or interests,
directly or indirectly, owned, used, occupied or held by or for the benefit of
the Seller in connection with the Business, each as set forth on Schedule 2.2(a)
(which schedule may be amended in accordance with Section 8.7 hereof);
     (b) Non-Assigned Contracts. All of the rights and interests of the Seller
in, under or pursuant to any Contract entered into in connection with the
Business, each set forth on Schedule 2.2(b) (collectively, the “Non-Assigned
Contracts”);
     (c) Non-Assignable Contracts. Without limiting the effect of Section 2.3,
any Non-Assignable Contracts for which, but only so long as, the required
Consent of a third Person necessary for the transfer thereof has not been
obtained prior to the Closing, each as set forth on Schedule 2.2(c) (listing
contract parties);
     (d) Cash and Cash Equivalents. All cash, cash equivalents and marketable
securities, including, but not limited to, cash on hand maintained at the
facilities of the Seller, and cash, cash-equivalents and marketable securities
in lock boxes or on deposit with or held by any financial institution and all
bank accounts of the Seller;
     (e) Gardena Facility. Without limiting the effect of the use permitted
pursuant to the terms of the Transitional Services Agreement, all of the rights
and interests of the Seller in the real property located at 306 E. Alondra Blvd,
Gardena, California, 90247, leasehold improvements thereto and the storage cage
(the “Gardena Facility”);
     (f) Corporate Books. All of the original stock record books and minute
books of the Seller, original employment records and original tax exemption
(e.g., resale) certificates previously provided to Seller by its customers and
similar corporate records required by Law to be retained by the Seller and one
copy of the business records acquired by the Buyer pursuant to Section 2.2(g);
and
     (g) Tax Refunds. All refunds, claims for refunds or credits of Taxes of the
Seller for periods ending on or prior to the Closing Date and the benefit of net
operating loss carry-forwards or other credits of Seller, whether or not
attributable to the Acquired Assets;

-12-



--------------------------------------------------------------------------------



 



     (h) Accounts Receivable from Employees. All rights to any accounts
receivable from any employee of Seller (i.e., employee advances);
     (i) Permits. All Permits relating to the Business to the extent they are
not assignable or transferable to Buyer on the Closing Date;
     (j) Insurance Policies. Except as expressly provided herein, all insurance
policies and surety bonds and rights thereunder;
     (k) Pension Assets. Pension or other funded Employee Plan assets of the
Seller;
     (l) Assets used in Excluded Business. All assets used exclusively by Seller
in the Excluded Business; and
     (m) Seller’s Rights under Transactional Documents. Seller’s rights under
the Transactional Documents.
     2.3 Non-Assignable Contracts. To the extent that any of the contracts,
purchase orders or sales orders relating to the Business and identified on
Schedule 2.1(h) are not assignable to the Buyer by reason of their terms, but
would otherwise constitute Assumed Contracts, for one hundred twenty (120) days
after the Closing Date the Seller shall use its best efforts to obtain the
consents that may be necessary to permit their assignment to the Buyer as
Assumed Contracts. If any such contracts, purchase orders or sales orders are
not Assumed Contracts by reason of lack of consent to an assignment to the Buyer
(the “Non-Assignable Contracts”), the Buyer, to the maximum extent permitted by
Law, shall act during one hundred twenty (120) days after the Closing Date as
the Seller’s agent and shall fulfill all of the obligations of the Seller under
the Non-Assignable Contracts. The Buyer shall also exercise all of the Seller’s
rights under the Non-Assignable Contracts, including invoicing and collection.
The Buyer shall be entitled to all sums collected by the Buyer or the Seller
under the Non-Assignable Contracts. For one hundred twenty (120) days after the
Closing Date, the Seller shall, consistent with instructions given by the Buyer,
prepare or issue invoices or other documents, receive payments, and otherwise
intervene with other parties to the Non-Assignable Contracts to enable the Buyer
to receive the economic benefit of such Non-Assignable Contracts to the maximum
extent permitted by Law. The allocation of rights and obligations between the
Seller and the Buyer under Non-Assignable Contracts shall be the same as if the
Non-Assignable Contracts were in fact Assumed Contracts. This Section 2.3 shall
not apply to any Material Contract, unless Buyer waives the condition of Consent
to the assignment of any such Material Contract in connection with the Closing.
All obligations of the Seller to Buyer and all obligations of the Buyer to the
Seller shall terminate on the one hundred twenty-first (121st) day after the
Closing Date with respect to Non-Assignable Contracts that have not been assumed
by the Buyer within one hundred twenty (120) days after the Closing Date due to
lack of consent to an assignment to the Buyer.

-13-



--------------------------------------------------------------------------------



 



ARTICLE III
LIABILITIES
     3.1 Lien Free; Assumption of Liabilities. The Acquired Assets shall be
transferred to Buyer by the Seller on the Closing Date free and clear of all
Liens. On the terms and subject to the conditions set forth in this Agreement,
Buyer shall assume, effective as of the Closing, and shall thereafter pay,
perform and discharge as and when due only the following liabilities and
obligations of the Seller relating to the Business and no others (collectively,
the “Assumed Liabilities”):
     (a) Trade Accounts Payable. All liabilities and obligations under the
Seller’s trade accounts payable to suppliers of goods and services to the
Business, incurred by the Seller in Ordinary Course of Business and due and
payable in accordance with its terms in the amount set forth on the Final
Balance Sheet. An itemized list of the trade accounts payable is set forth on
Schedule 3.1(a) (identifying as of March 31, 2006 the obligee, the invoice
number, the amount, terms and aging);
     (b) Items Received but not Invoiced. All liabilities and obligations of
Seller in respect of the goods received by the Seller but not yet invoiced by
Seller’s suppliers in the amount set forth on the Final Balance Sheet. An
itemized list of items received but not invoiced is set forth on Schedule 3.1(b)
(identifying as of March 31, 2006 the supplier, the purchase order number,
description of the item received, the amount due and date when each item was
received by the Seller);
     (c) Ship and Debit Reserve to Distributors. All liabilities and obligations
of the Seller shown on the Final Balance Sheet for committed rebates to
distributors arising from approved distributor price concessions to customers.
An itemized list of ship and debit reserve to distributors is set forth on
Schedule 3.1(c) (identifying as of March 31, 2006 each distributor,
authorization number, the distributor’s customer, product, the original purchase
cost and the approved cost, the validity period, and amount of allowance);
     (d) Customer Rebate to Arrow. Rebates and discounts in the amount set forth
in the Final Balance Sheet for Seller’s products previously shipped and invoiced
to Arrow Electronics. An itemized list of customer rebates and discounts to
Arrow Electronics is set forth on Schedule 3.1(d) (identifying as of March 31,
2006 the amount of rebate and/or discount due and the calculations thereof);
     (e) Customer Scrap Allowance to Arrow. An allowance for scrap in the amount
set forth on the Final Balance Sheet in respect of the Seller’s products
previously shipped and invoiced to Arrow Electronics. A customer scrap allowance
to Arrow Electronics is set forth on Schedule 3.1(e) (identifying as of
March 31, 2006 the amount and the calculations thereof and date shipped);
     (f) Accrued Advertising Expense. All liabilities and obligations of Seller
for accrued advertising expense reflected on the Final Balance Sheet in the
amount not to

-14-



--------------------------------------------------------------------------------



 



exceed $34,826.00. An itemized list of accrued advertising expense is set forth
on Schedule 3.1(f) (identifying as of March 31, 2006 such amount);
     (g) Liabilities Identified as “Unrecorded Liabilities” on the Balance
Sheet. All liabilities and obligations of Seller reflected on and in the amount
set forth on the Final Balance Sheet under the line item entitled the
“Unrecorded Liabilities.” An itemized list of “Unrecorded Liabilities” is set
forth on Schedule 3.1(g) (identifying as of March 31, 2006 the obligee, the
nature of the charge and the amount);
     (h) Accrued Commissions under Sales Representative Agreements. All
liabilities and obligations of the Seller to sales representatives under and in
accordance with the terms of the sales representative agreements in the amount
set forth on the Final Balance Sheet. An itemized list of accrued commissions
under sales representative agreements is set forth on Schedule 3.1(h)
(identifying as of March 31, 2006 the sales representative, the applicable
commissions structure, the amount due and the calculations thereof); and
     (i) Post-Closing Date Liabilities relating to Acquired Assets. All
liabilities and obligations relating to or associated with Buyer’s ownership,
use or operation of the Acquired Assets following the Closing Date.
     3.2 Buyer to Pay but not Assume Certain Liabilities of the Seller. In lieu
of assuming certain employee-related liabilities and miscellaneous liabilities
of the Business set forth on Schedule 3.2, the Buyer shall pay to the Seller in
cash an additional amount (such amount, the “Additional Cash Consideration
Amount”) equal to the sum of, in each case, the amount accrued and reflected on
the Final Balance Sheet for: (i) vacation and sick pay, (ii) salaries and wages,
(iii) payroll Taxes, (iv) miscellaneous liabilities and sales and use taxes and
(v) accrued inside sales representatives commissions not relating to the
itemized list of accrued commissions as set forth in Schedule 3.1(h); provided
that the Additional Cash Consideration Amount shall exclude all amounts owed by
the Seller under any of its employee incentive plan for the employees of the
Business.
     3.3 Retained Liabilities. The Seller shall retain and remain liable for and
shall perform and discharge as and when due, and Buyer shall not assume, or be
responsible or liable with respect to, any liabilities or obligations of the
Seller (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated, whether accrued or unaccrued, whether due or to
become due, and whether claims with respect thereto are asserted before or after
the Closing) which are not Assumed Liabilities, whether or not relating to the
Acquired Assets (collectively the “Retained Liabilities”). The Retained
Liabilities shall include, without limitation, the following:
     (a) all liabilities and obligations of and/or on behalf the Seller for
costs and expenses incurred in connection with this Agreement or the negotiation
and consummation of the transactions contemplated by this Agreement;

-15-



--------------------------------------------------------------------------------



 



     (b) all liabilities and obligations of the Seller under any Non-Assigned
Contract or any other agreements, contracts, leases or licenses which are not
Assumed Contracts;
     (c) except for liabilities and obligations expressly assumed by the Buyer
pursuant to Section 3.1, all liabilities and obligations of the Seller arising
prior to or on the Closing Date under the Assumed Contracts
     (d) all liabilities for any breach, act or omission by the Seller prior to
or on the Closing Date under any Assumed Contract;
     (e) all liabilities and obligations related to the employees of the Seller
engaged in the Business and retained by the Seller after the Closing Date;
     (f) all employee-related liabilities of the Seller accrued or arising out
of actions, omissions or event occurring prior to or on the Closing Date,
including, without limitation: (i) accrued salaries and wages, (ii) accrued
vacation and sick pay, (iii) accrued payroll Taxes, (iv) withholdings,
(v) charges of unfair labor practices, or (vi) discrimination complaints;
     (g) all liability and obligation of Seller for the provision of health plan
continuation coverage in accordance with the requirements of COBRA and
Sections 601 through 608 of ERISA to employees of the Seller, including
employees who accept temporary employment with the Buyer pursuant to
Section 8.6;
     (h) all liabilities and obligations of the Seller pursuant to the Worker
Adjustment and Retraining Notification Act (“WARN Act”), the California Worker
Adjustment and Retraining Notification Act (Cal. Lab. Code § 1400) (“CA-WARN
Act”), the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and all
other liabilities and obligations to pay severance, termination pay, redundancy
pay, pay in lieu of notice, accrued vacation pay, incentive bonus pay related to
the transactions contemplated by this Agreement or other benefits to any current
or former employee of Seller whose employment is terminated upon the
consummation of the transactions contemplated by this Agreement;
     (i) all liabilities and obligations in respect to all discretionary bonuses
or incentive payments (other than any incentive payments offered by the Buyer as
part of the temporary employment offered to former employees of the Seller
pursuant to Section 8.6), including without limitation the 2005 Annual Employee
Incentive Plan and all related payroll Taxes and withholdings related to or
arising under such 2005 Annual Employee Incentive Plan;
     (j) all liabilities and obligations of the Seller in respect of the its
Employee Plans, including, without limitation, the deferred compensation plans
and arrangements (including, the establishment, operation or termination thereof
and the notification and provision of COBRA coverage extension), whether to
active employees of the Seller, former employees of the Seller, their
beneficiaries or to any other Person;

-16-



--------------------------------------------------------------------------------



 



     (k) all liabilities and obligations of the Seller or its Affiliates or the
Business for work-related injuries or accidents that occurred prior to or on the
Closing Date, whether a claim for such injuries or accidents is brought before,
on or after the Closing Date;
     (l) all liabilities and obligations of Seller under Seller’s checks
outstanding on the Closing Date;
     (m) all liabilities and obligations of Seller for accrued advertising
expense in the amount in excess of $34,826.00;
     (n) all liabilities and obligations arising out or relating to products
sold by the Seller prior to and on the Closing Date, including without
limitation, damage to persons or property, regardless of whether such claim is
brought before, on or after the Closing Date and regardless of whether such
claim or demand is based on or arises under tort, negligence, contract,
warranty, strict liability or any other legal theories;
     (o) all liabilities and obligations under any Warranty related to the
operation of the Business prior to and on the Closing Date;
     (p) all liabilities and obligations arising out of or relating to the
operation of the Business or the Seller’s leasing, ownership or operation of any
real property prior to the Closing, including without limitation, liabilities
(including without limitation costs of cleanup and remediation) resulting from
(i) any Release of, or exposure to, any Hazardous Materials in connection with
the operation of Business and any Releases of, or any exposure to, any Hazardous
Materials at any site to which any such Hazardous Materials migrated or were
transported, whether before or after the Closing Date, (ii) the existence of any
Hazardous Materials at or emanating from, any site on which the Business of the
Seller was or is conducted or the existence of any Hazardous Materials at, or
emanating from, any site or to which any such Hazardous Materials migrated or
were transported; (iii) any violation of any Environmental Law or Release of,
exposure to or existence of Hazardous Material associated with the Retained
Assets; and (iv) or arising out of the Environmental Condition.
     (q) except to the extent Buyer expressly agreed to pay certain Taxes as set
forth in other provisions of this Agreement, all liabilities and obligations of
the Seller for income, sales, use, payroll or other Taxes arising in connection
with the consummation of the transactions contemplated by this Agreement;
     (r) all liabilities and obligations for Taxes now or hereafter imposed on
the Business (including with respect to the employees engaged in Business) or
the Acquired Assets or the Seller relating to any Tax period, or any portion of
any Tax period ending on or before the Closing Date;
     (s) all liabilities and obligations owed to, or claims of, the Seller’s
creditors, whether arising before or after the Closing Date, which may be
asserted against Buyer or any of the Acquired Assets pursuant to any applicable
bulk sales, bulk transfer or similar laws;

-17-



--------------------------------------------------------------------------------



 



     (t) all liabilities or obligations associated with the Retained Assets
and/or Excluded Business;
     (u) all liabilities and obligations under the Interdivision Loans, all
inter-company and intra-company accounts or Contracts between the Business, on
the one hand, and Seller and its Affiliates, on the other hand;
     (v) except to the extent assumed by the Buyer pursuant to the Transitional
Services Agreement, all liabilities and obligations associated with the Gardena
Facility; and
     (w) liabilities relating to litigation involving the Business, the Acquired
Assets, the Assumed Liabilities or the Seller arising out of actions, omissions
or events occurring prior to or on the Closing Date.
     3.4 Group Health Benefits. Seller agrees to offer to its former employees,
hired by the Buyer on or about the Closing Date in accordance with Section 8.6,
health plan insurance continuation coverage in accordance with the requirements
of COBRA and Sections 601 through 608 of ERISA.
ARTICLE IV
PURCHASE PRICE
     4.1 Purchase Price and Closing Payment.
     (a) Subject to adjustment as provided herein, the aggregate consideration
payable by the Buyer to Seller for the Acquired Assets shall consist of the
Purchase Price plus the assumption of the Assumed Liabilities plus the
Additional Cash Consideration (the “Total Consideration”).
     (b) At the Closing, Buyer shall pay to the Seller an amount of cash equal
to the Purchase Price minus the Lien Discharge Payment Amount, if any. The cash
payment by the Buyer to the Seller pursuant to this Section 4.1(b) shall be made
by wire transfer of immediately available funds to such accounts of the Seller
to be designated by the Seller by written notice to the Buyer at least two
(2) Business Days prior to the Closing Date.
     (c) Prior to the Closing, the Seller shall make arrangements satisfactory
to the Buyer for the termination of all Liens on, and security interests in, the
Acquired Assets existing in favor of any third-party prior to the Closing and
the Buyer shall pay amounts directly to such third-parties, if any, necessary to
discharge such Liens and security interests (such amount, the “Lien Discharge
Payment Amount”). The cash payment by the Buyer of the Lien Discharge Payment
Amount, if any, shall be made by wire transfer of immediately available funds to
accounts designated by the Seller with consent of the third-party beneficiaries
of the lien discharge payments by written notice to the Buyer at least two
(2) Business Days prior to the Closing Date.

-18-



--------------------------------------------------------------------------------



 



     4.2 Additional Cash Consideration Amount. The Buyer shall pay to the Seller
the Additional Cash Consideration Amount five (5) Business Days after the Final
Balance Sheet becomes binding on the parties hereto pursuant to Section 4.4(e).
If not already paid in full by the Closing Date, the Seller shall pay in full
and discharge its obligations under the 2005 Annual Employee Incentive Plan
promptly after the Closing.
     4.3 Purchase Price Allocation and Sales Tax.
     (a) The Total Consideration shall be allocated among the Acquired Assets in
accordance with the appraisal of the fair market value of the Acquired Assets
and in accordance with the requirements of Section 1060 of the Code. Each of the
parties hereto agrees to file its federal income Tax Returns and its other Tax
Returns and to determine all Taxes in accordance with the foregoing allocation
and none shall take any position which is inconsistent with such allocation of
the Total Consideration unless required to do so by applicable Law. The balance
of the Total Consideration in excess of the appraised value of the Acquired
Assets shall be allocated to goodwill.
     (b) The appraisal of the fair market value of the Acquired Assets will be
conducted by Buyer, at its sole expense, within sixty (60) days after the
Closing Date. The Seller shall have up to twenty (20) days after delivery of the
allocation of the Total Consideration by the Buyer to analyze Buyer’s
allocations and, at Seller’s sole expense, cause an accounting firm to review
such allocations on the Seller’s behalf. If the Seller believes that any
material aspect of the allocations of the Total Consideration by Buyer has not
been prepared appropriately, the Seller shall not later than the end of such
twenty (20) day period, contact the Buyer in writing to attempt to resolve the
matter. If the parties hereto are unable to resolve the matter within twenty
(20) days from the date Buyer is first contacted with respect to such matter,
the Buyer and the Seller shall request Dispute Auditor to determine the matter
subject to disagreement, the determination to be made within thirty (30) days,
and the determination so made shall be final and binding on all parties. Buyer
and the Seller shall provide reasonable assistance to the Dispute Auditor,
including, but not limited to, providing such Dispute Auditor with reasonable
access to working papers and the books and records of the Seller as of the
Closing Date. The fees of the Dispute Auditor shall be borne equally by the
Seller and Buyer. The parties hereto acknowledge and agree that the appraisal
shall have no effect on the Purchase Price or any adjustments thereto.
     (c) The Buyer agrees to pay Transfer Taxes, if any, related to the sale and
purchase of the Acquired Assets as set forth in Section 8.3 hereof.
     4.4 Purchase Price Adjustment. The Purchase Price shall be adjusted after
Closing as set forth in Section 4.4(f), which may be either an increase or
decrease to the Purchase Price, and shall be made on the following terms and
conditions:
     (a) No later than three (3) days prior to the Closing Date, the Seller
shall cause to be prepared and delivered to the Buyer a statement certified by
the chief financial officer of the Seller setting forth in reasonable detail the
Seller’s calculation of Adjusted Working Capital prepared based on the balance
sheet dated as of December 31,

-19-



--------------------------------------------------------------------------------



 



2005 and attached hereto as Schedule 6.5(a) (such statement as set forth on
Schedule 4.4(a), the “Preliminary Adjusted Working Capital Statement”, and the
Adjusted Working Capital set forth thereon, the “Preliminary Adjusted Working
Capital”).
     (b) As promptly as possible after the Closing Date, the Seller shall cause
to be prepared (i) a balance sheet of the Business as of the Closing Date (the
“Final Balance Sheet”), which shall be prepared in a manner consistent with the
balance sheet dated as of December 31, 2005 and attached hereto as
Schedule 6.5(a) and which shall reflect by footnote or otherwise the adjustments
necessary to conform to the definition of Adjusted Working Capital set forth
herein and which shall otherwise be prepared in a manner consistent with GAAP
applied on a consistent basis in accordance with the past procedures of Seller.
As promptly as possible, but no later than thirty (30) days after the Closing
Date, the Seller shall deliver to the Buyer the Final Balance Sheet and a
statement certified by the chief financial officer of the Seller setting forth
in reasonable detail the Seller’s calculation of the Adjusted Working Capital of
the Business as of the Closing Date (such statement to be attached hereto as
Schedule 4.4(b), the “Final Adjusted Working Capital Statement”, and the
Adjusted Working Capital set forth thereon, the “Final Adjusted Working
Capital”). The Seller shall, and shall cause its independent accountants to,
cooperate and assist, to the extent requested by the Buyer and/or its
independent accountants, in the preparation of the Final Balance Sheet and the
calculation of Final Adjusted Working Capital, including, without limitation, by
making available to the extent necessary books, records, work papers and
personnel.
     (c) The Buyer and its independent certified public accountants may review
the Final Balance Sheet, the Final Adjusted Working Capital Statement, the Final
Adjusted Working Capital, the Preliminary Adjusted Working Capital Statement and
the Preliminary Adjusted Working Capital and may make inquiry of the
representatives of the Seller’s accountants and the Seller. If the Buyer
disagrees with any material aspect of the Preliminary Adjusted Working Capital
and/or Final Adjusted Working Capital calculations, the Buyer shall contact the
Seller in writing to attempt to resolve the matter. The Seller agrees to
diligently address Buyer’s concerns regarding the calculations of the
Preliminary Adjusted Working Capital and/or Final Adjusted Working Capital. The
determination of the Preliminary Adjusted Working Capital and Final Adjusted
Working Capital shall be binding and conclusive upon, and deemed accepted by,
the Buyer unless the Buyer shall have notified the Seller in writing no later
than forty (40) days after receipt of the Final Adjusted Working Capital
Statement of any objection to the Final Adjusted Working Capital or to
Preliminary Adjusted Working Capital or both. A notice under this Section 4.4(c)
shall specify, in reasonable detail, the items in the calculation that are being
disputed, and the Buyer shall be deemed to have agreed with all other items and
amounts contained in the Preliminary Adjusted Working Capital Statement and
Final Adjusted Working Capital Statement, as applicable, delivered by the
Seller.
     (d) At the request of either party, any dispute between the parties
relating to the calculation of the Preliminary Adjusted Working Capital and/or
the Final Adjusted Working Capital that cannot be resolved by them within thirty
(30) days after receipt of notice of any objections to such calculation pursuant
to Section 4.4(c) shall be referred to the Dispute Auditor for decision, which
decision shall be final and binding on both

-20-



--------------------------------------------------------------------------------



 



parties. In making such decision, the Dispute Auditor shall consider only those
items or amounts on the Preliminary Adjusted Working Capital Statement and/or
the Final Adjusted Working Capital Statement as to which the Buyer has
disagreed. The parties agree that they will request that the Dispute Auditor
render its decision within thirty (30) days after referral of the dispute to the
Dispute Auditor for decision pursuant hereto. The fee of the Dispute Auditor
for, and relating to, the making of any such decision shall be borne by the
parties equally.
     (e) The Final Balance Sheet, the Preliminary Adjusted Working Capital and
the Final Adjusted Working Capital shall become binding on both parties hereto
upon the earliest of (i) the expiration of the period within which the Seller
may notify the Buyer of any objections thereto pursuant to Section 4.4(c) if no
notice of objection has been given, (ii) agreement by the Seller and the Buyer
that the Preliminary Adjusted Working Capital and the Final Adjusted Working
Capital, together with any modifications thereto agreed by the Seller and the
Buyer, shall be final and binding, or (iii) the date on which the Dispute
Auditor shall issue its decision with respect to any dispute relating to such
calculation.
     (f) Within five (5) days after the determination of the Preliminary
Adjusted Working Capital and the Final Adjusted Working Capital becomes binding
on the parties hereto pursuant to Section 4.4(e), if the Final Adjusted Working
Capital is greater than the Preliminary Adjusted Working Capital, the Buyer
shall pay to the Seller the difference between the Final Adjusted Working
Capital and the Preliminary Adjusted Working Capital and if the Final Adjusted
Working Capital is less than the Preliminary Adjusted Working Capital, the
Seller shall pay to the Buyer the difference between the Final Adjusted Working
Capital and the Preliminary Adjusted Working Capital; provided, however, that
neither the Buyer nor the Seller shall have any obligation to make a payment
pursuant to this Section 4.4(f) if the difference between the Preliminary
Adjusted Working Capital and the Final Adjusted Working Capital is less than or
equal to fifty thousand dollars and no/cents ($50,000.00) (it being understood
that if the difference between the Preliminary Adjusted Working Capital and the
Final Adjusted Working Capital exceeds fifty thousand dollars and no/cents
($50,000.00), then the Buyer or the Seller, as the case may be, shall be
obligated to make a payment equal only to the amount of the excess over fifty
thousand dollars and no/cents ($50,000.00)). All payments under this
Section 4.4(f) shall be by wire transfer of immediately available funds to an
account designated by the party receiving payment.
ARTICLE V
CLOSING AND DELIVERIES
     5.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) will take place at the offices of Irell & Manella LLP at 1800 Avenue
of the Stars, Suite 900, Los Angeles, CA 90067 following the satisfaction or
waiver of each of the conditions set forth in Article IX (other than those
conditions that are to be satisfied at the Closing), or on such other date or at
such other time and place as the parties mutually agree in writing. The date on
which the Closing actually occurs is hereafter referred to as the “Closing
Date”. All proceedings to be taken and all documents to be executed and
delivered by all parties at the

-21-



--------------------------------------------------------------------------------



 



Closing will be deemed to have been taken and executed simultaneously and no
proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken, executed and delivered.
     5.2 To be Delivered by the Seller. Prior to or at the Closing, the Seller
shall deliver or cause to be delivered to the Buyer:
     (a) this Agreement, the Seller Non-Competition Agreement and the
Transitional Services Agreement, each duly executed by the Seller;
     (b) at least three (3) days prior to the Closing, the Seller Disclosure
Schedules;
     (c) a certificate executed by an executive officer of the Seller, to the
effect that (i) representations and warranties of the Seller set forth in
Article VI are true and correct as of the Closing Date, (ii) the Seller has
performed and complied with all agreements and covenants hereunder to be
performed or complied with by the Seller at or prior to the Closing, and
(iii) to Seller’s Knowledge, no Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated or enforced any statute, rule,
regulation, executive order, decree, judgment, preliminary or permanent
injunction or other order which is in effect and which prohibits, enjoins or
otherwise restrains the consummation of the transactions contemplated by this
Agreement;
     (d) a certificate executed by the corporate Secretary or Assistant
Secretary of the Seller, dated as of the Closing Date, in form and substance
reasonably satisfactory to Buyer, confirming the incumbency of the Seller’s
officers executing this Agreement and any related documents and attaching copies
of the resolutions of the Board of Directors of the Seller authorizing and
approving this Agreement, the other agreements contemplated hereby to which the
Seller is a party and the transactions contemplated hereby or thereby;
     (e) all material approvals, consents and waivers that are required to
effect the transactions contemplated hereby shall have been received, and
executed counterparts thereof shall have been delivered to the Buyer;
     (f) the Bill of Sale transferring the Acquired Assets to the Buyer, free
and clear of any and all Liens, in form reasonably satisfactory to the Buyer and
appropriately completed. Simultaneously with the consummation of the
transactions contemplated hereby, the Seller, though its officers, agents and
employees, will put the Buyer into possession of all tangible Acquired Assets at
the Gardena Facility or other facilities where they are located as of the
Closing Date;
     (g) a copy of each letter substantially in the form attached hereto as
Exhibit E pursuant to which Seller shall notify each holder of the Acquired
Assets located at any location other than the Gardena Facility of the sale of
such Acquired Assets to Buyer together with the acknowledgment by such holders
of Buyer’s rights in the Acquired Assets (“Notices of Sale”);

-22-



--------------------------------------------------------------------------------



 



     (h) an instrument or instruments of assignment to the Buyer of the Assumed
Contracts and Assumed Liabilities, duly executed by the Seller, substantially in
the form attached hereto as Exhibit F (the “Assignment and Assumption
Agreement”);
     (i) instruments of assignment to the Buyer, executed by the Seller,
assigning the entire right, title and interest of the Seller in, to and under
the Purchased Intellectual Property, substantially in the form of Exhibit G
(“Trademark Assignment”);
     (j) (i) a good standing certificate for the Seller from the State of
California issued no earlier than ten (10) calendar days before the Closing Date
and (ii) an “oral” confirmation of good standing for the Seller in the State of
California and each jurisdiction in which the Seller is qualified to do business
in respect of the Business received as of the end of the Business Day before the
Closing Date; and
     (k) releases, including termination statements under the Uniform Commercial
Code of any financing statements filed against any Acquired Assets, evidencing
discharge, removal and termination of all Liens to which the Acquired Assets are
subject, which releases shall be effective at or prior to the Closing.
     5.3 To be Delivered by Buyer. At the Closing, the Buyer shall deliver or
cause to be delivered to the Seller:
     (a) this Agreement, the Seller Non-Competition Agreement, the Transitional
Services Agreement, the Assignment and Assumption Agreement and Trademark
Assignment, each duly executed by the Buyer;
     (b) the Buyer shall pay to Seller the Purchase Price less the Lien
Discharge Payment Amount, if any, as indicated in Section 4.1(b);
     (c) the Buyer shall pay the Lien Discharge Payment Amount, if any, to the
applicable parties, as indicated in Section 4.1(c);
     (d) to the extent applicable, a valid exemption certificate relieving the
Seller of the obligation (in whole or in part) to collect sales Taxes with
respect to the transactions contemplated hereby;
     (e) copies of the resolutions of the Buyer, authorizing and approving this
Agreement, the other agreements contemplated hereby to which the Buyer is a
party and the transactions contemplated hereby or thereby; and
     (f) a certificate of an executive officer of the Buyer, to the effect that
(i) representations and warranties of the Buyer set forth in Article VII are
true and correct as of the Closing Date and (ii) the Buyer has performed or
complied with all agreements and covenants hereunder to be performed or complied
with by the Buyer at or prior to the Closing.

-23-



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     Except as set forth in the disclosure schedules delivered by the Seller to
the Buyer at least three (3) days prior to the Closing (as amended and
supplemented prior to the Closing, the “Seller Disclosure Schedules”), which
shall identify each exception by reference to the specific section to which such
exception applies, the Seller hereby represents and warrants as set forth below.
Matters disclosed by Seller in any Seller Disclosure Schedules in reference to
any particular section may be incorporated by referenced to another Seller
Disclosure Schedule by clear cross-reference.
     6.1 Organization and Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
Schedule 6.1 contains a complete and correct list of jurisdictions in which the
Seller is duly qualified to do business in connection with the operation of the
Business. The Seller is in good standing in all jurisdictions in which the
character of the properties owned or leased by it in connection with the
Business or in which the conduct of the Business requires it to be so qualified.
     6.2 Articles of Incorporation and Bylaws; Organizational Documents. The
Seller has heretofore furnished to the Buyer complete and correct copies of the
applicable Articles of Incorporation and Bylaws (the “Organizational
Documents”), in each case as amended or restated, which are in full force and
effect on the date hereof. The Seller is not in violation of any of the
provisions of any of the Seller Organizational Documents.
     6.3 Authorization, Validity and Effect. Seller has the requisite corporate
power and authority to execute and deliver this Agreement and all agreements and
documents contemplated hereby to be executed and delivered by it, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and such other agreements and documents and the
consummation of the transactions contemplated herein and therein, have been duly
and validly authorized by all necessary corporate action on the part of the
Seller and no other corporate proceedings on the part of the Seller are
necessary to authorize this Agreement and such other agreements and documents or
to consummate the transactions contemplated hereby and thereby. This Agreement
and other documents listed in Section 5.2 hereof have been duly and validly
executed and delivered by the Seller and, assuming the due authorization,
execution and delivery of this Agreement and other documents listed in
Section 5.2 (as applicable) by the other parties thereto, constitute the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with their respective terms, except as limited by the General
Enforceability Exceptions.
     6.4 No Conflict; Required Filings and Consents.
     (a) The execution, delivery and performance of this Agreement and each of
the Transactional Documents by the Seller does not and will not (with notice,
passage of time or otherwise) (i) conflict with, or result in a violation or
breach of any provisions of the Organizational Documents, (ii) except as set
forth on Schedule 6.4(a), constitute or result in the violation or a breach of
any term, condition or provision of, or constitute a

-24-



--------------------------------------------------------------------------------



 



default under, or give rise to any right of termination, cancellation or
acceleration with respect to, or result in the creation or imposition of a Lien
upon any of the Acquired Assets, pursuant to any note, bond, mortgage,
indenture, license, agreement, lease or other instrument or obligation to which
it is a party or by which the Seller or the Acquired Assets may be subject,
(iii) subject to receipt of the requisite approvals referred to on
Schedule 6.4(a), violate any Order or Law, to the Seller’s Knowledge, applicable
to the Seller or the Acquired Assets, (iv) require Buyer to obtain any consent,
approval or action of, make any filing with or give any notice to, any third
party as a result or under the terms of any Acquired Asset, or (v) result in or
give to any third party any additional rights or entitlement to increased,
additional, accelerated or guaranteed payments or performance under any Acquired
Asset.
     (b) Other than as set forth on Schedule 6.4(b), no Consent is required to
be obtained by the Seller for the consummation by the Seller of the transactions
contemplated by this Agreement.
     6.5 Financial Statements; Books of Account.
     (a) True and correct copies of the following financial statements have been
delivered to Buyer and are attached hereto as Schedule 6.5(a): (i) the unaudited
balance sheet and statements of income of the Business as of and for the fiscal
year ended December 31, 2005 (“2005 Financial Statements”), and (ii) the
unaudited balance sheet of the Business as of March 31, 2006 (the “Balance
Sheet” and such date of the Balance Sheet, the “Balance Sheet Date”), and the
related unaudited statement of income for the three- month period then ended
(the “Interim Financial Statements” and together with the 2005 Financial
Statements, the “Seller Financial Statements”). The Seller Financial Statements
have been prepared by management in accordance with GAAP applied on a consistent
basis in accordance with the past practices of Seller and fairly present, in all
material respects, the financial position, results of operation of the Business
as of the date and for the period indicated, except for customary adjustments of
the normal recurring type which would not be material to the Business in the
aggregate and the absence of footnote disclosures. The Seller Financial
Statements were derived from the books and records of the Seller and are true
and correct and present fairly and accurately the financial condition and
operating results of the Seller relating to the Business in all material
respects. There has been no change since January 1, 2003 in the accounting
methods, principles, practices and policies for preparation of the financial
statements of the Seller with respect to the Business, including, without
limitation, the accounting policies for establishing and maintaining reserves.
The Seller is not aware of any loss contingency that is required in accordance
with GAAP to be recorded or disclosed in the Seller Financial Statements, but
has not be so recorded or disclosed.
     (b) Except as set forth on Schedule 6.5(b), the books, records and accounts
of the Seller accurately and fairly reflect, in reasonable detail, the
transactions and the assets and liabilities of the Seller relating to the
Business. The Seller maintains a system of internal accounting control
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of

-25-



--------------------------------------------------------------------------------



 



financial statements in conformity with GAAP on a consistent basis in accordance
with the past practices of Seller, (iii) access to assets, properties, books,
records and accounts is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accounting for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     6.6 Taxes. Except as set forth on Schedule 6.6:
     (a) The Seller has duly and timely filed all federal, state, local and
foreign Tax Returns and other Tax reports (or a valid extension has been granted
with respect thereto) relating to the Business and/or the Acquired Assets that
it was required to file and has timely paid all Taxes relating to the Business
and/or the Acquired Assets which have become due and payable, whether or not so
shown on any such return or report, the failure of which to be filed or paid
could adversely affect or result in the imposition of a Lien upon the Acquired
Assets or create any transferee or other liability upon Buyer, except such
amounts as are being contested diligently and in good faith and identified on
Schedule 6.5(a);
     (b) all Tax Returns filed by the Seller reporting items relating to the
Business are true, complete and correct in all material respects and correctly
and completely reflect Tax liability and all other information reported thereon;
     (c) Since January 1, 2003, the Seller has completed and filed all
declarations of customs and supporting documentation, import manifests,
commercial invoices and certificates of origin in compliance with applicable
Law, such documents correctly reflect the operation of the Business and the
Seller has timely paid all amounts which have became due and payable as a result
of the importation of goods relating to the Business;
     (d) There are no Liens for unpaid Taxes on the Acquired Assets;
     (e) The Acquired Assets are not subject to any joint venture, partnership
or other arrangement or contract that is treated as a partnership for federal,
state, local or foreign Tax purposes;
     (f) as of the date of this Agreement with respect to the Business, there is
no Action pending or, to the Seller’s Knowledge, threatened with respect to the
Business in respect of any Tax nor have the Seller received any notice of audit,
notice of proposed adjustment, notice of any deficiency or proposed deficiency
from any Governmental Authority. Moreover, to Seller’s Knowledge there are no
facts on the basis of which any Governmental Authority reasonably could assess
deficiencies against the Buyer;
     (g) (i) the Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor or other third party, and (ii) for all periods
up to and including December 31, 2005, all Forms W-2 and 1099 required with
respect thereto have been properly completed and timely filed;

-26-



--------------------------------------------------------------------------------



 



     (h) To the Seller’s Knowledge, the Seller does not have nor has had, with
respect to the Business, a permanent establishment or other presence subjecting
it to taxation in any country other than country of its formation, as defined
under any applicable Law, Tax treaty or convention; and
     (i) except as stated on Schedule 6.6(i) and except for federal and state
income and payroll Tax, none of the payments made by Seller in connection with
the Business is subject to U.S. withholding tax and no U.S. or foreign Tax has
been withheld from the payments made to Seller in connection with the Business.
     6.7 Title.
     (a) At the Closing and immediately upon payment of the Lien Discharge
Payment Amount, if any, the Buyer will acquire good, valid and marketable title
to all of the Acquired Assets free and clear of all Liens; with understanding
that “marketable” as used herein does not imply that there is or will be a
willing purchaser for any of the Acquired Assets. The Acquired Assets, together
with rights and interests to be afforded under the Transitional Services
Agreement, constitute all of the assets and properties used or held for use in
the Business as currently conducted.
     (b) The Seller is not a party and the Acquired Assets are not bound by any
Contract relating to or entered in connection with the Business or operation
thereof, other than Contracts set forth on Schedule 2.1(h), Schedule 2.2(b) and
Schedule 2.2(c).
     6.8 Customer-Owned Property. Schedule 6.8 sets forth a complete and correct
list of all customer-owned tooling, customer-owned equipment, parts and other
customer-owned property in the possession, custody or control of the Seller (the
“Customer-Owned Property”). Except as set forth on Schedule 6.8, all of the
Customer-Owned Property is in good condition and repair. Except for the
Customer-Owned Property, the Seller has no obligation to any present or former
customer of the Seller with respect to the Customer-Owned Property.
     6.9 Gardena Facility.
     (a) There are no disputes with respect to the Gardena Facility and no event
has occurred or circumstances exists that, with the delivery of notice, the
passage of time or both, would reasonably likely interfere with the Buyer’s use
of the Gardena Facility pursuant to the Transitional Services Agreement.
     (b) The Gardena Facility includes access to the operating facilities used
in the Business without need to obtain any other access rights. To the Seller’s
Knowledge, the Gardena Facility is in an operating condition and state of repair
satisfactory for the conduct of the Business as presently conducted and has no
structural deficiencies or material latent defects affecting any of the
improvements thereon; and
     (c) All water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for Gardena

-27-



--------------------------------------------------------------------------------



 



Facility have been installed and are operational and sufficient for the
operation of the Business as presently conducted thereon.
     6.10 Compliance with Laws. Except as set forth on Schedule 6.10, the
Seller:
     (a) is in material compliance with all Laws and Orders applicable to the
Business, including (i) the employees conducting the Business, (ii) the
Intellectual Property used by the Business and (iii) import and export Laws
applicable to the Business;
     (b) as of the date of this Agreement, has received no written notification
or communication from any Governmental Authority (i) asserting that the Seller
is not in compliance with any Law or (ii) threatening to revoke any material
Permit owned or held by the Seller;
     (c) has paid all monies and obtained all material Permits needed or
required for the operation of the Business, including the operation and use of
Gardena Facility; and
     (d) has properly filed all material reports and other material documents
required to be filed with any federal, state, local or foreign government or
subdivision or agency thereof with respect to the Seller, the Acquired Assets
and the Business.
     6.11 Permits. Schedule 6.11 contains a complete list, as of the date of
this Agreement, of all Permits issued to the Seller that are currently used by
the Seller in connection with the Business. To the Seller’s Knowledge, the
Seller is in compliance in all material respects with all such Permits, all of
which Permits are in full force and effect. The transactions contemplated by
this Agreement do not require the Consent of the party issuing any of the
Permits (except for those Permits for which Consents are obtained prior to the
Closing Date), will not result in a breach of or default under such Permits, and
no issuing party has repudiated any such Permit. There is no Action pending or,
to the Seller’s Knowledge, threatened regarding impairment, suspension,
limitation, revocation, termination or cancellation of any of the Permits.
     6.12 Material Contracts. Set forth on Schedule 6.12 is a list of each of
the following Contracts relating to the Business and to which either the Seller
is a party or by which any of the Acquired Assets are bound (collectively, the
“Material Contracts”):
     (a) Each Contract (or group of related Contracts) for the purchase or sale
of raw materials, supplies, or other personal property, or for the furnishing or
receipt of services and which Contract is not cancelable by the Seller upon
thirty (30) days prior written notice without payment of any penalty;
     (b) Each Contract for the purchase of raw materials where the quantity is
in excess of six-months’ requirements, determined based on present usage or
contract requirements;

-28-



--------------------------------------------------------------------------------



 



     (c) Each Contract concerning non-competition in any business or in any
geographical area, including each contract or agreement containing exclusivity
provisions restricting the geographical area in which the Seller may solicit any
customer or client;
     (d) Each management or consulting Contract;
     (e) Each Contract under which the Seller has advanced or loaned any amount
to any of its employees engaged in the Business;
     (f) Each Contract under which the consequences of a default or termination
could have a Material Adverse Effect;
     (g) Each Contract (including any settlement, conciliation or similar
agreement), the performance of which will involve payment after the Closing Date
of consideration in excess of fifty thousand dollars and no/cents ($50,000.00);
     (h) Each Contract with a labor union or guild (including any collective
bargaining agreement);
     (i) Each sales representative agreement and distributor agreement which
does not reflect the actual course of conduct of the parties thereto in respect
of the key terms such as payment terms, description of product or territory; and
     (j) Each Contract (or group of related Contracts) under which the Seller
has created, incurred, assumed, or guaranteed any obligation or under which the
Seller has imposed a Lien on any of its assets, tangible or intangible.
The Seller has delivered to Buyer a correct and complete copy of each written
Material Contract (as amended to date) and a written summary setting forth the
terms and conditions of each oral Material Contract. With respect to each
Material Contract: (i) the agreement is in full force and effect and is a legal,
valid and binding agreement of the Seller, (ii) the agreement will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to herein), and (iii) no
party is in breach or default, and no event has occurred that with notice or
lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under the Material Contract; and (iv) no party
has repudiated any provision of the Material Contract.
     6.13 Legal Proceedings. As of the date of this Agreement, except as set
forth on Schedule 6.13, there are no Actions pending, nor, to the Seller’s
Knowledge, threatened, against the Seller and relating to the Business, nor, to
the Seller’s Knowledge, is there any basis for any such Action. As of the date
of this Agreement, the Seller is not subject to any continuing Order relating to
the Business.
     6.14 Product Warranty; Product Defects; Product Liability.
     (a) To Seller’s Knowledge, each product manufactured, sold, leased, or
delivered by the Seller in connection with the Business during the five years
prior to the

-29-



--------------------------------------------------------------------------------



 



date hereof has been in conformity with all applicable contractual commitments
and all express and implied warranties, including, without limitation, any
implied warranty of merchantability, fitness for particular purpose and
non-infringement, and the Seller has no liability (and there is no basis for any
present or future Action against the Seller giving rise to any liability) for
replacement or repair thereof or other damages in connection therewith.
     (b) To the Seller’s Knowledge, none of the Seller’s products or materials
supplied to the third-parties in connection with the Business contains any
defects (patent or latent) or may create any dangerous condition through
intended use.
     (c) Seller has no liability (and there is no basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rise to any liability) arising out
of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
the Seller in connection with the Business.
     (d) Since December 31, 2004, the amount of warranty costs incurred by the
Seller in respect of the Business was not material to the Business.
     (e) Attached hereto as Schedule 6.14(e) is a general form of written
product warranty provided by the Seller pursuant to which any of its products or
services relating to the Business have been sold or provided from time to time
since January 1, 2003 (a “Warranty”). The Seller has not deviated in any
material respect from the terms of its Warranty in connection with the Business.
     6.15 Intellectual Property.
     (a) Schedule 6.15(a) contains a list and description of all registered
Copyrights, Patent Rights, Trademarks and Internet domain names owned by,
licensed to or used by the Business, identifies each license, sublicense,
agreement, or other permission that the Seller has granted to any third party
with respect to any of its Intellectual Property used by or in the Business
(together with any exceptions). Schedule 6.15(a) also identifies each material
unregistered trademark, service mark, trade name, corporate name or Internet
domain name and each material unregistered copyright used by the Seller in
connection with the Business.
     (b) Schedule 6.15(b) contains a list and description of all Software owned
by, licensed to or used in the operation of the Business.
     (c) each item of Intellectual Property required to be identified in
Schedule 6.15(a) and Schedule 6.15(b) is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge and the Seller has not
agreed to indemnify any Person for or against any interference, infringement,
misappropriation, or other conflict with respect to the item.
     (d) To Seller’s Knowledge, except as disclosed on Schedule 6.15(d), the
Seller has all rights, title and interest in and to all Intellectual Property
used in connection

-30-



--------------------------------------------------------------------------------



 



with, or necessary to, the conduct of the Business sufficient to permit its use
without payment or the incurrence of any obligation to any Person. The Seller
has not granted any license or other right that does or that will, subsequent to
the Closing Date, permit or enable any Person other than Buyer to use any of the
Purchased Intellectual Property; and
     (e) as of the date of this Agreement, there are no Actions pending or, to
the Seller’s Knowledge, threatened against the Seller asserting that any of the
Intellectual Property used in Business or operation thereof infringes or
violated the rights of any Person (and, to the Seller’s Knowledge, there is no
basis for any such claim of conflict).
     6.16 Insurance. The Seller maintains with Chubb Group of Insurance
Companies general liability insurance and property insurance on all its material
property used in the Business in at least such amounts and against at least such
risks (but including in any event public liability and, if required under any
Contract, product liability) as are usually insured against in the same general
geographic area by companies engaged in the same or a similar business.
     6.17 Personnel.
     (a) Except as set forth on Schedule 6.17(a) (along with all documents
setting out or otherwise related to such collective bargaining agreements), the
Seller is not a party to or subject to any collective bargaining agreements and
there are no collective bargaining agreements, or written or oral agreements
relating to the terms and conditions of employment or termination of employment,
covering any employees, consultants or agents of the Seller. Except as set forth
on Schedule 6.17(a), as of the date hereof, to the Seller’s Knowledge, (i) no
labor union or other collective bargaining unit represents or claims to
represent any of the Seller’s employees, (ii) there is no union campaign being
conducted to solicit cards from employees to authorize a union to request a
National Labor Relations Board certifications election with respect to the
Seller’s employees, (iii) the Seller is not engaged in any unfair labor practice
or other unlawful employment practice with respect to the Business, and
(iv) there are no unfair labor practice charges or other employee-related
complaints, grievances or arbitrations against the Seller pending before the
National Labor Relations Board, the Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, the Department of Labor, any
arbitration tribunal or other federal , state, local or other Governmental
Authority by or concerning the Seller’s employees.
     (b) The Seller is in material compliance with all Labor Laws. The Seller is
not liable for any arrears or wages, benefits, taxes, damages or penalties for
failing to comply with any Labor Laws.
     (c) Schedule 6.17(c) sets forth the names of all present employees of the
Business (except for Ta-Yieh Liu, who is an independent contractor), their dates
of hire, their positions and their total annual compensation (split between the
base and incentive compensation).

-31-



--------------------------------------------------------------------------------



 



     (d) There are no Liens against the Acquired Assets under Section 412(n) of
the Code or Section 302(f) or 4068 of ERISA.
     6.18 Environmental Matters. Except as set forth on Schedule 6.18:
     (a) all activities of the Business, including repairs or construction of
any improvements, manufacturing, processing and/or handling of any materials,
and discharges to the air, soil, soil vapors, surface water or groundwater, are
in material compliance with all Environmental Laws;
     (b) to the Seller’s Knowledge, the Seller has not generated, manufactured,
refined, transported, treated, stored, handled, disposed, transferred, produced
or processed any Hazardous Materials in operation of the Business, except in
material compliance with all applicable Environmental Laws, and, as of the date
of this Agreement, to the Seller’s Knowledge, there has been no Release or
Threat of Release of any Hazardous Material by the Seller at or in the vicinity
of the Gardena Facility that requires reporting, investigation, assessment,
cleanup, remediation or any other type of response action by the Seller pursuant
to any Environmental Law;
     (c) the Seller has not been subject to or, to the Seller’s Knowledge,
threatened with any governmental or citizen enforcement action with respect to
any Environmental Law in connection with the operation of the Business;
     (d) as of the date of this Agreement, there are effective all Permits
required under any Environmental Law that are necessary for the Seller’s
activities and operations at Gardena Facility;
     (e) neither the Seller nor, to the Seller’s Knowledge, its predecessors or
Affiliates, has designed, manufactured, sold, marketed, installed, or
distributed products or other items containing asbestos, silica or lead-based
paint in connection with the Business and none of such entities is or will
become subject to any asbestos, silicosis, or lead-based paint liabilities;
     (f) to the Seller’s Knowledge, there are no above ground or underground
storage tanks at the Gardena Facility; and
     (g) the Seller has no indemnification obligation regarding any Hazardous
Materials to any party that will impose any obligation, loss, cost or expense on
Buyer.
     6.19 Conduct of Business in Ordinary Course. Except for the transactions
contemplated hereby or as set forth on Schedule 6.19, since December 31, 2005
(i) the Seller has conducted the Business in the Ordinary Course of Business,
(ii) there has not been, and to the Seller’s Knowledge, there has not been
threatened any change in the financial condition, business, operations,
prospects or affairs of the Acquired Assets, the Assumed Liabilities, or the
Business which has had, or with the passage of time is likely to have, a
Material Adverse Effect, and (iii) the Seller has not taken any action that if
taken after the date hereof would cause a default of its representations and
warranties set forth in this Article VI. Since December 31, 2005, there has not
been, in each case as it relates to the Business:

-32-



--------------------------------------------------------------------------------



 



     (a) except for damage caused by fire on January 9, 2006, any material
damage, destruction or loss (whether or not covered by insurance) with respect
to any material asset of the Business;
     (b) any change by the Seller in its accounting methods, principles or
practices, or any changes in depreciation or amortization policies or rates
adopted by it;
     (c) any termination or failure to renew, or any threat (that was not
subsequently withdrawn) to terminate or fail to renew, any Material Contract;
     (d) any material change to any of the operations or policies of the
Business, including, without limitation, advertising, investment, marketing,
pricing, purchasing, production, personnel, sales, returns, budget or other
product acquisition policies;
     (e) except for inventory, tooling or equipment in the Ordinary Course of
Business, any sale, abandonment, transfer, lease, license or any other
disposition of any properties or assets of the Seller or acquisition of any
capital stock or business of any other person (or any reaching of an agreement,
arrangement or understanding to do the same);
     (f) (i) any incurrence of indebtedness or assumption, guarantee or other
responsibility for the debts of any other Person (other than check-clearing
endorsements made in the Ordinary Course of Business), (ii) any loans, advances
or capital contributions to or investments in any other Person (other than
advances against commissions and advances of expenses to sales personnel in the
normal course of business), or (iii) any grant of any security interest or
creation or modification of any Liens on any of the Acquired Asset; and
     (g) any modification, amendment, termination, transfer or waiver of any
material right under any Contract of the type required to be set forth on any
Seller Disclosure Schedule, or any agreement, arrangement or other understanding
to do any of the foregoing, or any permitted lapse of any rights to the use of
any Purchased Intellectual Property or any sale, assignment, license, transfer
or other disposition of any rights thereto, in each case except in the Ordinary
Course of Business.
     6.20 Customers and Suppliers. In each case with respect to the Business:
     (a) Schedule 6.20(a) sets forth each of the Seller’s ten (10) largest
customers as a percentage of the Seller’s revenue along with actual revenue
generated by each customer for the year ended December 31, 2005 (“Material
Customers”). None of the Material Customers, to the Seller’s Knowledge, has
informed the Seller that they will or intend to materially reduce their overall
purchases from the Seller over the next 24 month period; and
     (b) Schedule 6.20(b) sets forth each of the Seller’s ten (10) largest
suppliers as a percentage of the Seller’s purchases along with the actual amount
of purchases from each supplier for the year ended December 31, 2005 (“Material
Suppliers”). Seller has

-33-



--------------------------------------------------------------------------------



 



not received any written statement from any Material Supplier that such supplier
will not continue to be supplier of the Business after the Closing Date.
     6.21 No Brokers. Except for Imperial Capital, LLC, no broker, finder or
similar agent has been employed by or on behalf of the Seller, and no Person
with which the Seller has had any dealings or communications of any kind is
entitled to any brokerage commission, finder’s fee or any similar compensation
in connection with this Agreement or the transactions contemplated hereby. The
Seller hereby agrees to indemnify and hold harmless Buyer, the directors,
officers, and employees of Buyer from and against and in respect of all costs,
expenses and any liability related to any broker, finder or similar agent
employed or alleged to be employed by or on behalf of the Seller.
     6.22 Bulk Sales. Neither the transfer of the Acquired Assets nor Buyer’s
possession and use thereof from and after the Closing Date because of such
transfer, will be subject to any Law pertaining to bulk sales or transfers or
imposing liability upon Buyer for appraisal or liability owing to the Seller.
     6.23 Affiliates; Sufficiency of the Acquired Assets. Neither the Seller nor
any Affiliate of the Seller has any financial interest in any supplier,
advertiser or customer of the Seller with respect to the Acquired Assets or the
Business. No Affiliate of the Seller has an interest in any of the Acquired
Assets or any property, tangible or intangible, used in the operation of the
Business. The Seller owns or leases all machinery, equipment, and other tangible
assets necessary for the conduct of its Business as presently conducted and as
presently proposed to be conducted and the Acquired Assets constitute all of the
assets, properties, rights and interests necessary to conduct the Business in
substantially the same manner as presently conducted by the Seller and as
presently proposed to be conducted.
     6.24 Accounts Receivable. The Accounts Receivable (i) have been accrued
from bona fide sales transactions in the Ordinary Course of Business, (ii) are
legal, valid and binding obligations of the respective debtors, net of any
allowance for doubtful account reflected on the balance sheets included in the
Seller Financial Statements (iii) are not subject to any valid set-off or
counterclaim and (iv) except as set forth on Schedule 6.24, do not represent
obligations for goods sold on consignment, on approval or on a sale-or-return
basis or subject to any other repurchase or return arrangement. Accounts
Receivable reflect sales in accordance with GAAP applied on a consistent basis
in accordance with past procedures of Seller, properly taking into account terms
of the Contracts pursuant to which such sales are made.
     6.25 PP&E. Each item of the PP&E is in operable condition as presently used
in the Business.
     6.26 Inventory. All of the Inventory shown on the balance sheets included
in the Seller Financial Statements, exists, is owned by the Seller, is stated at
the lower of cost or net realizable value.
     6.27 Power of Attorney. There are no outstanding powers of attorney
executed on behalf of the Seller with respect to the Business.

-34-



--------------------------------------------------------------------------------



 



     6.28 Guaranties. The Seller is not a guarantor or is not otherwise liable
for any liability (including indebtedness) of any other Person with respect to
the Business.
     6.29 Disclosure. No provision of this Agreement relating to the Seller, the
Acquired Assets or the Business or any other document, schedule, exhibit or
other information furnished by the Seller to Buyer in connection with the
execution (including, without limitation, information set forth on schedules to
Article II and Article III of this Agreement delivered prior to, at, or after
the Closing pursuant to Section 8.8), delivery and performance of this
Agreement, or the consummation of the transactions contemplated hereby, contains
or will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated in order to make the statement, in
light of the circumstances in which it is made, not misleading.
     6.30 Foreign Corrupt Practices Act and Export Restrictions. Seller is in
material compliance with the Foreign Corrupt Practices Act of 1977, as amended,
in respect of its operation of the Business. The Seller does not provide or make
available any of its products or services in Cuba, Iran, Iraq, Libya, North
Korea, Rwanda, Sudan, Syria or any other country subject to U.S. trade
restrictions, embargo or executive order or to any Person on the U.S. Treasury
Department’s list of Specially Designated Nationals and Blocked Persons or the
U.S. Commerce Department’s Table of Denial Orders.
     6.31 No Undisclosed Liabilities. The Seller does not have any liability or
obligations of any nature, actual, absolute, accrued, contingent or otherwise in
respect of the Business or the Acquired Assets, other than the following:
     (a) Liabilities provided for or disclosed in the Interim Financial
Statements;
     (b) Trade accounts payable and other expense accruals arising in the
Ordinary Course of Business since the date of the Interim Financial Statements
and prior to the Closing Date; and
     (c) Liabilities set forth on the Seller Disclosure Schedules.
     6.32 2005 Annual Employee Incentive Plan. All amounts owed by the Seller in
respect of or related to its 2005 Annual Employee Incentive Plan have been paid
in full by the Seller prior to the Closing Date.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to the Seller as follows:
     7.1 Organization and Standing. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
     7.2 Authorization, Validity and Effect. The Buyer has the requisite
corporate power and authority to execute and deliver this Agreement and all
agreements and documents contemplated hereby to be executed and delivered by it,
and to consummate the

-35-



--------------------------------------------------------------------------------



 



transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and such other agreements and documents and the consummation of the
transactions contemplated herein and therein, have been duly and validly
authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly and validly executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as limited by the General
Enforceability Exceptions.
     7.3 No Conflict; Required Filings and Consents.
     (a) Neither the execution and delivery of this Agreement by Buyer, nor the
consummation by Buyer of the transactions contemplated herein, nor compliance by
Buyer with any of the provisions hereof, will (i) conflict with or result in a
breach of any provisions of the certificate of incorporation or by-laws or
equivalent organizational documents of Buyer, (ii) have a Material Adverse
Effect on the Buyer, or (iii) subject to receipt of the requisite approvals
referred to on Schedule 7.3(b), violate any Order or Law applicable to Buyer or
any of its properties or assets.
     (b) Other than as set forth in Schedule 7.3(b), no Consent is necessary for
the consummation by Buyer of the transactions contemplated in this Agreement.
     7.4 Financing. Buyer has sufficient financial resources presently available
to deliver the Purchase Price and to consummate the transactions contemplated by
this Agreement.
     7.5 No Brokers. No broker, finder or similar agent has been employed by or
on behalf of Buyer, and no Person with which Buyer has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation in connection with this Agreement or the
transactions contemplated hereby. Buyer hereby agrees to indemnify and hold
harmless the Seller and the directors, officers, and employees of the Seller
from and against and in respect of all costs, expenses and any liability related
to any broker, finder or similar agent employed or alleged to be employed by or
on behalf of Buyer.
     7.6 Litigation. There are no legal proceedings pending or, to the actual
knowledge of Buyer’s general counsel, threatened against, relating to or binding
upon Buyer that could prohibit Buyer from entering into this Agreement or
consummate the transactions contemplated hereby.
     7.7 No Implied Warranties. Buyer acknowledges that it is the express
intention and agreement of the parties that the sale of the Acquired Assets and
the assumption of the Assumed Liabilities hereunder shall be without
representation or warranty of any kind (express or implied), except as set forth
in this Agreement, the Transactional Documents, and exhibits and schedules
thereto, including the Seller Disclosure Schedules.

-36-



--------------------------------------------------------------------------------



 



ARTICLE VIII
COVENANTS AND AGREEMENTS
     8.1 Notice and Consents. Seller will give any notices to third parties, and
the Seller will use its best efforts to obtain any third-party consents required
to effectuate transfer of the Acquired Assets to the Buyer. The Seller will give
any notices to, make any filings with, and use its best reasonable efforts to
obtain any authorizations, consents, and approvals of Governmental Authorities
required in connection with the transactions contemplated by this Agreement.
     8.2 Confidentiality.
     (a) Any information provided to or obtained by Buyer in connection with
Buyer’s due diligence of the Business and the Acquired Assets is subject to the
Confidentiality Agreement, dated October 17, 2005, between the Seller and the
Buyer (the “Confidentiality Agreement”), and must be held by Buyer in accordance
with and be subject to the terms of the Confidentiality Agreement.
     (b) Buyer agrees to be bound by and comply with the provisions set forth in
the Confidentiality Agreement as if such provisions were set forth herein, and
such provisions are hereby incorporated herein by reference.
     8.3 Transfer Taxes. All sales, use, stamp, transfer, recordation and
documentary Taxes and all conveyance fees, recording charges and other fees and
charges (collectively, “Transfer Taxes”) which may be payable in connection with
the transactions contemplated by this Agreement, whether imposed on the Seller
or the Buyer, shall be paid by the Buyer. The party responsible under applicable
Law for filing any Tax Return or other documentation relating to Transfer Taxes
shall file such Tax Return or other documentation at its own expense, and the
non-filing party shall be afforded a reasonable opportunity to review such Tax
Returns and documentation prior to the filing thereof.
     8.4 Publicity. Except as may be required to comply with the requirements of
any applicable Law, no party will issue any press release or other public
announcement on or after the Closing Date relating to the subject matter of this
Agreement or the transactions contemplated hereby without the prior written
approval (which approval will not be unreasonably withheld or delayed) of the
other parties hereto.
     8.5 Records; Retention Policy and Access. With respect to the financial
books and records and minute books of the Seller relating to Business or conduct
thereof on or prior to the Closing Date: (i) for a period of five (5) years
after the Closing Date, Buyer and the Seller shall not cause or permit the
destruction or disposal of the financial books and records and minutes books
relating to the Business without first offering to surrender them to the other
party, and (ii) where there is legitimate purpose, including, without
limitation, an audit of the Seller or Buyer by the IRS or any other Governmental
Authority, Buyer shall allow the Seller and their respective representatives and
the Seller shall allow Buyer and Buyer’s representatives access to such books
and records during regular business hours.

-37-



--------------------------------------------------------------------------------



 



     8.6 Employee Matters.
     (a) Immediately prior to the Closing, the Buyer shall be permitted to make
offers of temporary employment to all employees of the Seller engaged in the
Business listed on Schedule 6.17(c) for a period of up to ninety (90) days from
the Closing Date on the terms specified in the Fixed Term Employment Offers;
provided that such Fixed Term Temporary Employment Offers shall provide for
(i) a retention bonus equal to two (2) weeks base pay (before applicable
deductions) to such employees who remain with the Buyer during the entire ninety
(90) day period or such shorter period as they are needed by the Buyer and
(ii) a wage supplement determined by the Buyer toward the cost of the COBRA
coverage provided by the Seller for the first ninety-day period of such coverage
or the period during which the employee is employed by the Buyer, whichever is
shorter; provided further, however, that nothing in this Agreement shall
obligate Buyer to employ any such employee for any period of time or continue
any term or condition of employment or any employment benefits or policies for
any period of time.
     (b) The Seller shall fulfill all obligations, if any, it has to the
employees hired by the Buyer pursuant to Section 8.6(a) under the WARN Act, the
CA-WARN Act and COBRA. Parties hereto acknowledge and agree that Buyer makes no
representations or warranties with regard to eligibility for or participation in
any of Buyer’s Employee Plans with respect to any individual who is or may be
hired by Buyer pursuant to the At-Will Employment Offer.
     (c) All employees of the Seller offered employment by the Buyer shall be
permitted to disclose to the Buyer all information in their possession or
otherwise known by them which is directly related to the Business and not
related to confidential information of the Seller relating solely to the
Excluded Business.
     8.7 Disposition of Certain Acquired Assets. The Buyer shall have the right
to leave behind at the Gardena Facility any of the tangible assets of the
Business upon completion of Buyer’s use of such facility (such property, the
“Unwanted Assets”). The Buyer shall deliver to the Seller at least five (5) days
prior to Buyer’s final departure from the Gardena Facility an amended
Schedule 2.2(a), which shall list, in addition to the items listed thereon on
the Closing Date, each Unwanted Asset. Upon delivery of the amended
Schedule 2.2(a), such schedule shall be binding upon parties hereto and shall
replace Schedule 2.2(a) attached hereto at the Closing. The designation of the
Unwanted Assets shall have no effect on the Purchase Price or any adjustments
thereto.
     8.8 Update of Section 2.1 and Section 3.1 Schedules. Within five
(5) Business Days after the determination of the Final Balance Sheet becomes
binding on the parties hereto pursuant to Section 4.4(e), the Seller agrees to
deliver to the Buyer the Schedule 2.1(a) through 2.1(e) and the Schedule 3.1(a)
through 3.1(h), each amended to reflect the information set forth on the Final
Balance Sheet. The amended schedules delivered pursuant to this Section 8.8
shall be attached hereto and shall be in addition to and shall not replace the
corresponding schedules attached hereto at the Closing.

-38-



--------------------------------------------------------------------------------



 



     8.9 J.W. Miller Company. The Seller shall change the name of its
subsidiary, J.W. Miller Company, a California corporation, to a name that does
not use “J.W. Miller” or any variation thereof within 14 days of the Closing.
ARTICLE IX
CONDITIONS TO CLOSING
     9.1 Conditions to Obligations of the Parties. The respective obligations of
the Seller and Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver (if permitted by applicable
Law) at or prior to the Closing of the following condition:
     (a) None of the parties hereto will be subject to any Order of a court of
competent jurisdiction that prohibits the consummation of the transactions
contemplated by this Agreement. In the event any such Order has been issued,
each party shall use its reasonable best efforts to have any such Order
overturned or lifted.
     9.2 Conditions to Obligations of the Seller. The obligations of the Seller
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver (if permitted by applicable Law) at or prior to the
Closing of each of the following additional conditions, none of which shall be
deemed waived by Seller unless so waived in writing:
     (a) The representations and warranties of Buyer set forth in this Agreement
must be true and correct in all respects as of the Closing Date as though made
on and as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such date);
     (b) Buyer must have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date; and
     (c) Buyer must have delivered to the Seller the items required by
Section 5.3 of this Agreement.
     9.3 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver (if permitted by applicable Law) at or prior to the
Closing of each of the following conditions, none of which shall be deemed
waived by Buyer unless so waived in writing:
     (a) The representations and warranties of the Seller set forth in this
Agreement must be true and correct in all respects at and as of the Closing Date
as though made on and as of the Closing Date (except to the extent expressly
made as of an earlier date, in which case as of such date);
     (b) The Seller must have performed and complied with all of its covenants
hereunder in all respects through the Closing;

-39-



--------------------------------------------------------------------------------



 



     (c) The Seller must have delivered or caused to be delivered to Buyer the
items required by Section 5.2 of this Agreement;
     (d) No action, suit, or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any Governmental
Authority wherein an unfavorable injunction, judgment, order, decree, ruling, or
charge would (i) prevent consummation of any of the transactions contemplated by
this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (iii) adversely affect the
right of Buyer to own the Acquired Assets or operate the Business;
     (e) The Seller shall have procured all of the third-party Consents
identified on Schedule 6.4(b);
     (f) since December 31, 2005, there shall not have occurred any change in
the business, operations, prospects or condition (financial or otherwise) of the
Seller with respect to the Business or the Acquired Assets which could
reasonably be expected to result in a Material Adverse Effect; and
     (g) No damage or destruction or other change has occurred with respect to
Gardena Facility or any portion thereof that, individually or in the aggregate,
would materially impair the use or occupancy of such Gardena Facility or the
operation of Business as presently conducted thereat.
ARTICLE X
REMEDIES
     10.1 Survival. The representations, warranties, covenants and agreements of
the Seller and the Buyer contained in this Agreement (including the schedules
and exhibits attached hereto and the certificates delivered pursuant hereto at
the Closing or after the Closing pursuant to Section 8.8) will survive the
Closing Date but only to the extent specified below:
     (a) all covenants and agreements (including without limitation Seller’s
indemnification obligations respecting Retained Liabilities, Environmental Laws
and Hazardous Materials) contained in this Agreement (including the schedules
and exhibits attached hereto and the certificates delivered pursuant hereto)
that contemplate performance thereof following the Closing Date will survive the
Closing Date until performed.
     (b) the representations and warranties (including any indemnification
rights arising solely from a misrepresentation or breach of warranty with
respect thereto) contained in this Agreement (including the schedules and
exhibits attached hereto and the certificates delivered pursuant hereto) will
survive the Closing Date until the eighteenth (18th) month anniversary of the
Closing Date, at which point such representations and warranties and any claim
for indemnification on account thereof will terminate, except for (i) Claims
made prior to or pending as of the eighteenth (18th) month anniversary of the
Closing Date, (ii) the representations and warranties relating to the
Intellectual

-40-



--------------------------------------------------------------------------------



 



Property shall expire on the second (2nd) anniversary of the Closing Date; (iii)
representations and warranties relating to product warranty, product defects
and/or product liability shall expire on the third (3rd) anniversary of the
Closing Date, (iv) the representations and warranties relating to the Title to
Acquired Assets shall expire on the second (2nd) anniversary of the Closing
Date, (v) the representations and warranties of the Seller relating to the
Inventory shall expire on the third (3rd) anniversary of the Closing Date,
(vi) the representations and warranties of the Seller relating to Hazardous
Materials, Environmental Laws or Environmental Condition shall survive until the
fourth (4th) anniversary of the Closing Date, and (vii) representations and
warranties relating to Taxes shall expire ninety (90) days after the expiration
of the applicable statute of limitations.
     10.2 Indemnification by Buyer. Buyer will indemnify and hold harmless the
Seller and its respective successors and permitted assigns, and the officers,
employees, directors, managers, members, partners, and stockholders of Seller
and consultants, agents and representatives of Seller (collectively, the “Seller
Indemnitees”) from and against, and will pay to the Seller Indemnitees the
amount of, any and all out-of-pocket losses, liabilities, claims, damages,
penalties, fines, judgments, awards, settlements, taxes, costs, fees, expenses
(including, but not limited to, reasonable investigation fees) and disbursements
(collectively, “Losses”) actually incurred by any of the Seller Indemnitees
following the Closing Date based upon (i) any breach of or inaccuracy in the
representations and warranties of the Buyer contained in this Agreement
(including the schedules and exhibits attached hereto and the certificates
delivered pursuant hereto) or in any of the Transactional Documents delivered at
the Closing by the Buyer pursuant hereto; (ii) any breach of the covenants or
agreements of the Buyer contained in this Agreement (including the schedules and
exhibits attached hereto and the certificates delivered pursuant hereto);
(iii) the failure of the Buyer to pay, perform or discharge when due the Assumed
Liabilities; (iv) any imposition, whether or not by a third party (including any
business broker or finder), upon Seller of any Assumed Liabilities; and (v) any
and all costs and expenses (including reasonable and documented legal and
accounting fees) related to any of the foregoing.
     10.3 Indemnification by the Seller. The Seller will indemnify and hold
harmless Buyer and its respective successors and permitted assigns, and the
officers, employees, directors, managers, members, partners and stockholders of
Buyer and its heirs and personal representatives, consultants, agents or
representatives of Buyer (collectively, the “Buyer Indemnitees” and together
with Seller Indemnitees, the “Indemnitees”) from and against, and will pay to
the Buyer Indemnitees the amount of, any and all out-of-pocket Losses actually
incurred by any of the Buyer Indemnitees following the Closing Date based upon
(i) any breach of or inaccuracy in the representations and warranties of the
Seller contained in this Agreement (including the schedules and exhibits
attached hereto and the certificates delivered pursuant hereto) or in any of the
Transactional Documents delivered at the Closing by the Seller pursuant hereto;
(ii) any breach of the covenants or agreements of the Seller contained in this
Agreement (including the schedules and exhibits attached hereto and the
certificates delivered pursuant hereto); (iii) the failure of the Seller to pay,
perform and discharge when due the Retained Liabilities; (iv) any imposition,
whether or not by a third party, upon Buyer of any Retained Liabilities, and
(v) any and all costs and expenses

-41-



--------------------------------------------------------------------------------



 



(including reasonable and documented legal and accounting fees) related to any
of the foregoing.
     10.4 Additional Remedy. The foregoing indemnification provisions are in
addition to, and not in derogation of, any statutory, equitable, or common law
remedy (including without limitation any such remedy arising under Environmental
Law) that any party may have against each other in connection with the
transactions contemplated under this Agreement. Each party hereto agrees that it
will not seek punitive damages as to any mater under, relating to or arising out
of the transactions contemplated by this Agreement or any other agreement
executed in connection herewith.
     10.5 Indemnification Payments. The Seller and Buyer hereby each agrees to
pay the amount of established Loss within fifteen (15) days after the
establishment thereof, in cash by the Seller and the Buyer, as the case may be.
Notwithstanding anything herein to the contrary, the right of the Indemnitees to
indemnification is limited as follows:
     (a) The Indemnitees will be entitled to indemnification pursuant to this
Article X to the extent (but only to the extent) that the aggregate amount of
all Losses (whether arising out of a single incident, occurrence or claim or
more than one incident, occurrence or claim) suffered by the Indemnitees exceeds
eighty five thousand dollars and no/cents ($85,000.00) (the “Indemnification
Threshold”), in which event the Indemnitees seeking indemnification hereunder
may recover only the amount of Loss in excess of the Indemnification Threshold.
The Indemnification Threshold shall not apply to the indemnification sought in
respect of the Retained Liabilities, Assumed Liabilities and Losses resulting
from fraud.
     (b) The aggregate amount of liability for indemnification shall not exceed,
in the case of either the Seller’s liability or the Buyer’s liability, one
million three hundred eighty-seven thousand five hundred dollars and no/cents
($1,387,500.00), provided, however, that there shall be no cap on the liability
of the parties with respect to the Retained Liabilities, Assumed Liabilities and
Losses resulting from fraud.
     (c) The Indemnitees will not be entitled to indemnification pursuant to
this Article X for Losses to the extent that any Indemnitee has been compensated
therefor pursuant to Section 4.4.
     (d) Claims for indemnification pursuant to this Section 10.5 resulting from
breaches of representations and warranties may only be asserted during the
period of survival (if any) of such representations and warranties under
Section 10.1.
     (e) No claim for indemnification shall be made with respect to any matter
to the extent that insurance proceeds from third-party insurer have been
actually collected with respect to that matter by any of the Indemnitees or any
of their Affiliates. In the event the indemnitor has paid indemnification for
any loss which the Indemnitee or any of its Affiliates actually receives any
insurance proceeds from the third-party insurer with respect thereto, the
Indemnitee shall promptly pay the amount of such insurance proceeds to the
indemnitor at the time such proceeds are received up to the amount of the loss
for

-42-



--------------------------------------------------------------------------------



 



which the indemnitor has paid to the Indemnitee. The parties hereto acknowledge
and agree that the indemnitor is required to pay to the Indemnitee the amount of
loss that is not reimbursed by the insurance company due to applicable
deductible and that the Indemnitee is not required to pay to the indemnitor the
amount of insurance proceeds the Indemnitee could have received were it not for
applicable deductible.
     10.6 Procedures.
     (a) Notice of Losses. As soon as reasonably practicable after a Seller
Indemnitee or a Buyer Indemnitee, as applicable, has actual knowledge of any
claim that it has under this Article X that may result in a Loss (a “Claim”),
the Seller or the Buyer, as applicable, shall give written notice thereof (a
“Claims Notice”) to the other party. A Claims Notice must describe the Claim in
reasonable detail, and indicate the amount (estimated, as necessary and to the
extent feasible) of the Loss that has been or may be suffered by the applicable
Indemnitee. No delay in or failure to give a Claims Notice by the Seller or the
Buyer, as applicable, pursuant to this Section 10.6(a) will adversely affect any
of the other rights or remedies that the Seller or Buyer, as applicable, has
under this Agreement, or alter or relieve Buyer or the Seller, as applicable, of
its obligation to indemnify the applicable Indemnitee except to the extent that
they are materially prejudiced thereby. The Buyer or the Seller, as applicable,
shall respond to the Claims Notice (a “Claim Response”) within thirty (30) days
(the “Response Period”) after the date that the Claims Notice is sent by the
other party. Any Claim Response must specify whether or not Buyer or the Seller,
as applicable, disputes the Claim described in the Claims Notice. If Buyer or
the Seller, as applicable, fails to give a Claim Response within the Response
Period, they will be deemed not to dispute the Claim described in the related
Claims Notice. If Buyer or the Seller, as applicable, elects not to dispute a
Claim described in a Claims Notice, whether by failing to give a timely Claim
Response or otherwise, then the amount of Losses alleged in such Claims Notice
will be conclusively deemed to be an obligation of the party against whom they
are asserted, and such party shall pay in cash to the other within fifteen
(15) days after the last day of the applicable Response Period the amount
specified in the Claims Notice. If the Buyer or the Seller, as applicable,
delivers a Claim Response within the Response Period indicating that it disputes
one or more of the matters identified in the Claims Notice, the Buyer and the
Seller shall promptly meet and use their reasonable efforts to settle the
dispute. If Buyer and the Seller are unable to reach agreement within thirty
(30) days after the conclusion of the Response Period, then the Claim shall be
settled by arbitration to be held in Orange County, California in accordance
with the Commercial Rules of the American Arbitration Association then existing,
including without limitation rules permitting discovery and the taking of
depositions. The determination of the arbitrator shall be delivered in writing
to the Buyer and the Seller and shall be final, binding and conclusive upon all
of the parties hereto, and the amount of the Loss, if any, determined to exist,
shall be deemed established. Judgment upon any award rendered by the arbitrator
may be entered in any court having competent jurisdiction.
     (b) Opportunity to Defend Third Party Claims. In the event of any claim by
a third party against a Buyer Indemnitee or Seller Indemnitee for which
indemnification is available hereunder, the Buyer, if indemnification is sought
against it,

-43-



--------------------------------------------------------------------------------



 



or the Seller, if indemnification is sought against it, (each an “Indemnifying
Party”) has the right, exercisable by written notice to Buyer or the Seller, as
applicable, within sixty (60) days of receipt of a Notice from Buyer or the
Seller, as applicable, to assume and conduct the defense of such claim with
counsel selected by the Indemnifying Party. If the Indemnifying Party has
assumed such defense as provided in this Section 10.6(b), the Indemnifying Party
will not be liable for any legal expenses subsequently incurred by any
Indemnitee in connection with the defense of such Claim. If the Indemnifying
Party does not assume the defense of any third party claim in accordance with
this Section 10.6(b), the Indemnitee may continue to defend such claim at the
sole cost of the Indemnifying Party (subject to the limitations set forth in
this Article X) and the Indemnifying Party may still participate in, but not
control, the defense of such third party claim at the Indemnifying Party’s sole
cost and expense. The Indemnitee will not consent to a settlement of, or the
entry of any judgment arising from, any such claim, without the prior written
consent of the Indemnifying Party (such consent not to be unreasonably withheld
or delayed). Except with the prior written consent of the Indemnitee (such
consent not to be unreasonably withheld or delayed), no Indemnifying Party, in
the defense of any such claim, will consent to the entry of any judgment or
enter into any settlement that (i) provides for injunctive or other nonmonetary
relief affecting the Indemnitee or (ii) does not include as an unconditional
term thereof the giving by each claimant or plaintiff to such Indemnitee of a
release from all liability with respect to such claim or litigation. In any such
third party claim, the party responsible for the defense of such claim (the
“Responsible Party”) shall, to the extent reasonably requested by the other
party, keep such other party informed as to the status of such claim, including,
without limitation, all settlement negotiations and offers.
     (c) Settlement. The Responsible Party shall promptly notify the other party
of each settlement offer with respect to a third party claim. Such other party
shall promptly notify the Responsible Party whether or not such party is willing
to accept the proposed settlement offer. If the Responsible Party is willing to
accept the proposed settlement offer but the other party refuses to accept such
settlement offer, then if (i) such settlement offer requires only the payment of
money damages and provides a complete release of all Indemnitees that are a
party to such third party claim with respect to the subject matter thereof, and
(ii) the Responsible Party agrees in writing that the entire amount of such
proposed settlement constitutes Losses that are indemnifiable (subject to the
limitations set forth in this Article X), then the amount payable to the
Indemnitees with respect to such third party claim will be limited to the amount
of such settlement offer subject to the limitations contained in this Article X.
The Responsible Party may nevertheless propose in writing a good faith,
reasonable settlement offer that requires only the payment of money damages and
provides a complete release of all Indemnitees who are parties to such third
party claim with respect to the subject matter thereof; provided, however, that
the Responsible Party agrees in writing that the entire amount of such proposed
settlement constitutes Losses that are indemnifiable (subject to the limitations
set forth in this Article X). If the other party refuses to agree to or make the
proposed settlement offer to the claimant in the third party claim, any amount
payable to the Indemnitee with respect to such third party claim will be limited
to the amount of such proposed settlement offer. If any such settlement offer is
made to any claimant and rejected by such claimant, the amount payable to an
Indemnitee with respect to such

-44-



--------------------------------------------------------------------------------



 



claim will not be limited to the amount of such settlement offer but will remain
subject to all other limitations set forth in this Agreement
     10.7 Specific Performance. Each party’s obligation under this Agreement is
unique. If any party should breach its covenants under this Agreement, the
parties each acknowledge that it would be extremely impracticable to measure the
resulting damages; accordingly, the nonbreaching party or parties, in addition
to any other available rights or remedies they may have under the terms of this
Agreement, may sue in equity for specific performance, and each party expressly
waives the defense that a remedy in damages will be adequate.
     10.8 Subrogation. Upon making any indemnity payment pursuant to this
Article X, the Indemnifying Party shall be subrogated to all rights of the
indemnified party against any third party in respect of the Losses to which the
payment related. The parties hereto will execute upon request all instruments
reasonably necessary to evidence and perfect the above described subrogation
rights.
     10.9 Adjustment to Purchase Price. All indemnification payments made
pursuant to this Article X will be treated as an adjustment to the Total
Consideration unless otherwise required by Law.
ARTICLE XI
TAX MATTERS
     11.1 Cooperation; Audits.
     (a) Buyer and its Affiliates, on the one hand, and the Seller and its
Affiliates, on the other hand, shall cooperate and (at the expense of the
requesting party) provide to each other such information and assistance as may
reasonably be requested in connection with (i) the preparation of any Tax Return
relating to the Business, (ii) the conduct of any audit or other examination by
any Taxing Authority relating to any liability for Taxes relating to the
Business, and (iii) the prosecution or defense of any claim, suit or proceeding
relating to any Tax Return relating to the Business.
     (b) The Buyer and the Seller each shall, upon request, use its commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed on the Business, the Acquired
Assets or in connection with transactions contemplated hereby.
     (c) The Seller shall, upon request, promptly provide Buyer with a copy of
the employment records retained by the Seller pursuant to Section 2.2(f)
relating to its former employees hired by the Buyer pursuant to Section 8.6
hereof.
     (d) The Seller shall, upon request, promptly provide Buyer with a copy of
the tax exemption (e.g., resale) certificates previously provided to Seller by
its customers and retained by the Seller pursuant to Section 2.2(f).

-45-



--------------------------------------------------------------------------------



 



     (e) To the extent that the Buyer receives any invoices for accounts payable
or statements evidencing amounts owed by the Seller to another party, the Buyer
will promptly deliver such documents to the Seller. To the extent that the
Seller receives any invoices for accounts payable or statements evidencing
amounts owed by the Buyer to another party, the Seller will promptly deliver
such documents to the Buyer.
     (f) If the Seller or any of its Affiliates receive any refund or other
amount that is an Acquired Asset or is otherwise properly due and owing to the
Buyer in accordance with the terms of this Agreement, the Seller promptly shall
remit, or shall cause to be remitted, such amount to the Buyer and if the Buyer
or any of its Affiliates receive any refund or other amount that is a Retained
Asset or is otherwise properly due and owing to the Seller or any of its
Affiliates in accordance with the terms of this Agreement, the Buyer promptly
shall remit, or shall cause to be remitted, such amount to the Seller.
ARTICLE XII
MISCELLANEOUS AND GENERAL
     12.1 Risk of Loss.
     (a) All risk of loss, whether total loss, constructive total loss or less
than total loss or constructive total loss, on or before the Closing Date to the
Acquired Assets shall be borne by Seller and any insurance proceeds for events
occurring on the Closing shall be for Seller’s account, regardless of when
received. The Buyer shall have no obligation to purchase the Acquired Assets if
the Acquired Assets suffer any material damage on or before the Closing Date
which is not remedied by the Seller to the Buyer’s reasonable satisfaction. In
the event that the Acquired Assets suffer damage which does not constitute a
total loss or constructive total loss, the Buyer may, at its sole option, elect
to purchase the Acquired Assets, in which case the Seller shall assign to the
Buyer at the Closing all of its rights to any insurance proceeds payable with
respect to such loss and pay to the Buyer the amount of any applicable
deductible.
     (b) All risk of loss, whether total loss, constructive total loss or less
than total loss or constructive total loss, to the Acquired Assets shall be
borne by the Buyer subsequent to the Closing Date and any insurance proceeds for
events occurring subsequent to the Closing Date shall be for the Buyer’s
account.
     12.2 Expenses. Except as set forth in this Agreement, all costs and
expenses (including all legal, accounting, broker, finder or investment banker
fees) incurred in connection with this Agreement and the transactions
contemplated hereby are to be paid in the case of the Seller, by the Seller, and
in the case of Buyer, by the Buyer.
     12.3 Successors and Assigns. This Agreement is binding upon and inures to
the benefit of the parties hereto and their respective successors and assigns,
but is not assignable by any party without the prior written consent of the
other parties hereto; provided, however, that Buyer may (i) assign either this
Agreement or any of its rights, interests, or obligations hereunder to one or
more of its Affiliates and (ii) designate one or more of its Affiliates to

-46-



--------------------------------------------------------------------------------



 



perform its obligations hereunder (in any or all of which cases, Buyer
nonetheless shall remain responsible for the performance of all of its
obligations hereunder).
     12.4 Third Party Beneficiaries. Each party hereto intends that this
Agreement does not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto.
     12.5 Notices. Any notice or other communication provided for herein or
given hereunder to a party hereto must be in writing, and sent by facsimile
transmission (electronically confirmed), delivered in person, mailed by first
class registered or certified mail, postage prepaid, or sent by Federal Express
or other overnight courier of national reputation, addressed as follows:

     
 
  If to Buyer:
 
   
 
  Bourns, Inc.
 
  1200 Columbia Avenue
 
  Riverside, California 92507
 
  Attention: Gregg Gibbons — Vice President and General Counsel
 
  Fax: 951-781-5038
 
  E-mail: gregg.gibbons@bourns.com
 
   
 
  with a copy to:
 
   
 
  Irell & Manella LLP
 
  1800 Avenue of the Stars, Suite 900
 
  Los Angeles, CA 90067
 
  Attention: Louis M. Castruccio
 
  Fax: (310) 203-7199
 
  E-mail: lcastruccio@irell.com
 
   
 
  If to the Seller:
 
   
 
  Bell Industries, Inc.
 
  1960 East Grand Avenue, Suite 560
 
  El Segundo, CA 90245
 
  Attention: Mitchell I. Rosen
 
  Fax: (310) 648-7280
 
  E-mail: mrosen@bellind.com

-47-



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  Manatt, Phelps & Phillips, LLP
 
  11355 W. Olympic Boulevard
 
  Los Angeles, CA 90064
 
  Attention: Mark J. Kelson
 
  Fax: (310) 312-4224
 
  E-mail: mkelson@manatt.com

or to such other address with respect to a party as such party notifies the
other in writing as above provided.
     12.6 Complete Agreement. This Agreement and the schedules and exhibits
hereto and the other documents delivered by the parties in connection herewith,
together with the Confidentiality Agreement, contain the complete agreement
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior agreements and understandings between the
parties hereto with respect thereto.
     12.7 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     12.8 Captions. The captions contained in this Agreement are for convenience
of reference only and do not form a part of this Agreement.
     12.9 Amendment. This Agreement may be amended or modified only by an
instrument in writing duly executed by the parties hereto.
     12.10 Governing Law; Submission to Jurisdiction. This Agreement is to be
governed by, and construed and enforced in accordance with, the laws of the
State of California, without regard to its rules of conflict of laws. Each of
the parties submits to the jurisdiction of any state or federal court sitting in
Orange County, California, in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court.
     12.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only so broad as is enforceable.
     12.12 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which will be deemed an original
but all of which will constitute but one instrument.

-48-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Seller have each caused this Asset
Purchase Agreement to be executed as of the day and year first above written.

     
 
  BOURNS, INC.
 
   
 
  By: /s/ John J. Halenda                    
 
  Name: John J. Halenda                    
 
  Title: Executive Vice President                    
 
   
 
  By: /s/ Gerald T. Young                    
 
  Name: Gerald T. Young                    
 
  Title: Assistant Secretary                    
 
   
 
  BELL INDUSTRIES, INC.
 
   
 
  By: /s/ John A. Fellows                    
 
  Name: John A. Fellows                    
 
  Title: President and Chief Executive Officer                    

-49-